      Case 1-20-01051-ess       Doc 61     Filed 08/02/21     Entered 08/02/21 21:00:10




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK


In re Golden,                                       Chapter 7

       Debtor.                                      Case No. 16–40809 (ESS)


Tashanna B. Golden,
fka Tashanna B. Pearson on behalf of herself
and all others similarly situated,

       Plaintiffs,

vs.                                                 Adv. Pro. No. 1–20–01051–ess

Discover Bank,

       Defendant.


                                    NOTICE OF APPEAL

       Defendant Discover Bank (“Discover”), through the undersigned counsel pursuant to 28

U.S.C. § 158 and Federal Rules of Bankruptcy Procedure 8001–8006, hereby appeals to the U.S.

District Court for the Eastern District of New York 1 from the Memorandum Decision and Order

on the Defendant’s Motion to Strike Class Allegations entered in the above-captioned adversary

proceeding on July 19, 2021, Dkt. Nos. 56, 57 (collectively, the “Order”) denying in part

Discover’s Motion to Compel Arbitration or, in the Alternative, to Dismiss Class Allegations, Dkt.

Nos. 6, 7, and all adverse orders, rulings (evidentiary or otherwise), decrees, opinions, and

judgments leading up to, merged into, or included within the Order.

       The name of the appellants and the other parties to this appeal and the names, addresses,



       1 Discover will seek certification of the appeal directly to the U.S. Court of Appeals for
the Second Circuit. See 28 U.S.C. § 158(d)(2)(A), (E) and Fed. R. Bankr. P. 8006(f).
     Case 1-20-01051-ess        Doc 61    Filed 08/02/21     Entered 08/02/21 21:00:10




and phone numbers of their respective attorneys are as follows:

       1.     APPELLANT

              Discover Bank, creditor and adversary-proceeding defendant

       Represented By:       Clay J. Pierce
                             Brian P. Morgan
                             Faegre Drinker Biddle & Reath LLP
                             1177 Avenue of the Americas, 41st Floor
                             New York, New York 10036
                             212.248.3140

                             —and—

                             Erin L. Hoffman
                             Faegre Drinker Biddle & Reath LLP
                             2200 Wells Fargo Center
                             90 South Seventh Street
                             Minneapolis, Minnesota 55402
                             612.766.7000

                             —and—

                             Kyle R. Hosmer
                             Faegre Drinker Biddle & Reath LLP
                             1144 15th Street, Suite 3400
                             Denver, Colorado 80202
                             303.607.3500

       2.     APPELLEE

              Tashanna B. Golden, f/k/a Tashanna B, Pearson, on behalf of herself and all
              others similarly situated, debtor and adversary-proceeding plaintiff

       Represented By:       George F. Carpinello
                             Adam R. Shaw
                             Boies Schiller Flexner LLP
                             30 South Pearl Street
                             Albany, New York 12207
                             518.434.0600

                             —and—

                             Lynn E. Swanson
                             Peter Freiberg



                                               2
Case 1-20-01051-ess     Doc 61    Filed 08/02/21    Entered 08/02/21 21:00:10




                      Jones, Swanson, Huddell & Garrison, L.L.C.
                      601 Poydras Street, Suite 2655
                      New Orleans, Louisiana 70130
                      504.523.2500

                      —and—

                      Jason W. Burge
                      Fishman Haygood LLP
                      201 St. Charles Avenue, 46th Floor
                      New Orleans, Louisiana 70170
                      504.586.5252

                      —and—

                      Joshua B. Kons
                      Law Offices of Joshua B. Kons, LLC
                      50 Albany Turnpike, Suite 4024
                      Canton, Connecticut 06019
                      860.920.5181




                       [Signature follows on next page.]




                                       3
    Case 1-20-01051-ess    Doc 61   Filed 08/02/21   Entered 08/02/21 21:00:10




Date: August 2, 2021                 Respectfully Submitted,
      New York, New York
                                     FAEGRE DRINKER BIDDLE & REATH LLP

                                     By: /s/ Clay J. Pierce
                                                    Clay J. Pierce
                                                    Brian P. Morgan

                                     1177 Avenue of the Americas, 41st Floor
                                     New York, New York 10036
                                     Phone: 212.248.3140
                                     Fax: 212.248.3141
                                     Email: clay.pierce@faegredrinker.com
                                            brian.morgan@faegredrinker.com

                                     —and—

                                     Erin L. Hoffman
                                     2200 Wells Fargo Center
                                     90 South Seventh Street
                                     Minneapolis, Minnesota 55402
                                     Phone: 612.766.7000
                                     Fax: 612.766.1600
                                     Email: erin.hoffman@faegredrinker.com

                                     —and—

                                     Kyle R. Hosmer
                                     1144 15th Street, Suite 3400
                                     Denver, Colorado 80202
                                     Phone: 303.607.3500
                                     Fax: 303.607.3600
                                     Email: kyle.hosmer@faegredrinker.com

                                     Counsel for Appellant-Defendant Discover Bank




                                        4
      Case 1-20-01051-ess        Doc 61     Filed 08/02/21      Entered 08/02/21 21:00:10




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of August, 2021, I caused filing of the foregoing Notice

of Appeal with the Clerk of the Bankruptcy Court using the CM/ECF filing system, which will

send notice to all counsel of record, including those listed below.

 Adam R. Shaw                                        Lynn E. Swanson
 George F. Carpinello                                Peter Freiberg
 BOIES SCHILLER FLEXNER LLP                          JONES, SWANSON, HUDDELL &
 30 South Pearl St., 11th Floor                      GARRISON, L.L.C.
 Albany, New York 12207                              601 Poydras Street, Suite 2655
 518.434.0600                                        New Orleans, Louisiana
 ashaw@bsfllp.com                                    lswanson@jonesswanson.com
 gcarpinello@bsfllp.com                              pfreiberg@jonesswanson.com

 Counsel for Tashanna B. Golden                      Counsel for Tashanna B. Golden

                                                     Jason W. Burge, SBN (LA) 30420
                                                     FISHMAN HAYGOOD, L.L.P.
                                                     201 St. Charles Avenue, 46th Floor
                                                     New Orleans, Louisiana 70170-4600
                                                     jburge@fishmanhaygood.com

                                                     Counsel for Tashanna B. Golden

                                                     Joshua B. Kons
                                                     LAW OFFICES OF JOSHUA B. KONS,
                                                     LLC
                                                     50 Albany Turnpike, Suite 4024
                                                     Canton, Connecticut 06019
                                                     860.920.5181
                                                     joshuakons@konslaw.com

                                                     Counsel for Tashanna B. Golden



                                                       /s/ Clay J. Pierce




                                                 5
Case 1-20-01051-ess   Doc 61    Filed 08/02/21   Entered 08/02/21 21:00:10




                               EXHIBIT A

                Memorandum Decision and Order on the
              Defendant’s Motion to Strike Class Allegations

                            Dkt. Nos. 56, 57




                                    6
        Case 1-20-01051-ess             Doc 61
                                            56       Filed 08/02/21
                                                           07/19/21     Entered 08/02/21
                                                                                07/20/21 21:00:10
                                                                                         10:20:22




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                                Chapter 7

        Tashanna B Golden,                                           Case No. 16-40809-ess
        fka Tashanna B Pearson,

                                    Debtor
-----------------------------------------------------------------x
Tashanna B Golden, fka Tashanna B Pearson, on
behalf of herself and all others similarly situated

                                   Plaintiff,                        Adv. Pro. No. 20-01051-ess

        -against-

Discover Bank,

                                    Defendant.
-----------------------------------------------------------------x

                                ORDER ON THE DEFENDANT’S
                            MOTION TO STRIKE CLASS ALLEGATIONS

          Upon the Complaint filed by Tashanna B. Golden filed on May 12, 2020, against the

 defendant Discover Bank (“Discover”),1 seeking a declaratory judgment pursuant to Judiciary

 Code Section 2201 and Bankruptcy Rule 7001(9) that certain of her student loans were

 discharged by operation of law on August 3, 2016, the date of her bankruptcy discharge, and an

 order holding Discover in contempt for willful violations of the Discharge Order and Bankruptcy

 Code Section 524; the Motion to Strike Class Allegations, filed on July 13, 2020, by Discover;

 the Plaintiff’s Opposition to the Motion to Strike Class Allegations filed on August 11, 2020, by

 Ms. Golden; the Reply to the Plaintiff’s Opposition filed on September 23, 2020, by Discover;




 1
  All capitalized terms not otherwise defined herein have the same meanings as used in this
 Court’s Memorandum Decision and Order on the Motion to Strike Class Allegations dated July
 19, 2021.
     Case 1-20-01051-ess        Doc 61
                                    56     Filed 08/02/21
                                                 07/19/21     Entered 08/02/21
                                                                      07/20/21 21:00:10
                                                                               10:20:22




the hearing held before this Court on February 4, 2021; and based upon the entire record, and

for the reasons stated in the Court’s Memorandum Decision on the Defendant’s Motion to

Strike Class Allegations dated July 19, 2021, and for cause shown, it is hereby

       ORDERED, that the Defendant’s Motion to Strike Class Allegations is denied.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        July 19, 2021                                           United States Bankruptcy Judge


                                                2
      Case 1-20-01051-ess         Doc 61
                                      56   Filed 08/02/21
                                                 07/19/21   Entered 08/02/21
                                                                    07/20/21 21:00:10
                                                                             10:20:22




TO:

Tashanna B Golden
84 Alberta Avenue
Staten Island, NY 10314

Jason W Burge
Fishman Haygood, LLP
201 St. Charles Ave., Ste. 4600
New Orleans, LA 70170

Kathryn J. Johnson
Fishman Haygood, LLP
201 St. Charles Ave., Ste. 4600
New Orleans, LA 70170

George F. Carpinello
Boies Schiller Flexner, LLP
30 South Pearl Street
11th Floor
Albany, NY 12207

Adam Shaw
Boies Schiller Flexner, LLP
30 South Pearl Street
11th Floor
Albany, NY 12207

Joshua B. Kons
50 Albany Turnpike
Suite 4024
Canton, CT 06019

Austin C Smith
Smith Law Group LLP
99 Wall Street
No. 426
New York, NY 10005

Lynn E Swanson
Jones, Swanson, Huddell & Garrison, LLC
601 Poydras Street
Suite 2655
New Orleans, LA 70130

Erin L Hoffman
Clay Jackson Pierce
Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 South Seventh Street
                                               3
     Case 1-20-01051-ess      Doc 61
                                  56   Filed 08/02/21
                                             07/19/21   Entered 08/02/21
                                                                07/20/21 21:00:10
                                                                         10:20:22




Kyle R. Hosmer
Clay Jackson Pierce
Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 South Seventh Street

Brian P Morgan
Clay Jackson Pierce
Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402




                                           4
       Case 1-20-01051-ess             Doc 61
                                           57      Filed 08/02/21
                                                         07/19/21     Entered 08/02/21
                                                                              07/20/21 21:00:10
                                                                                       10:31:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                                Chapter 7

        Tashanna B Golden,                                           Case No. 16-40809-ess
        fka Tashanna B Pearson,

                                    Debtor
-----------------------------------------------------------------x
Tashanna B Golden, fka Tashanna B Pearson, on
behalf of herself and all others similarly situated

                                   Plaintiff,                        Adv. Pro. No. 20-01051-ess

        -against-

Discover Bank,

                                    Defendant.
-----------------------------------------------------------------x

                       MEMORANDUM DECISION ON THE DEFENDANT’S
                         MOTION TO STRIKE CLASS ALLEGATIONS

Appearances:

 George F. Carpinello, Esq.                                 Clay Jackson Pierce, Esq.
 Adam Shaw, Esq.                                            Erin L. Hoffman, Esq.
 Jenna Smith, Esq.                                          Kyle Hosmer, Esq.
 Boies Schiller Flexner LLP                                 Brian P. Morgan, Esq.
 30 South Pearl Street (11th Floor)                         Faegre Drinker Biddle & Reath LLP
 Albany, NY 12207                                           1177 Avenue of the Americas
   Attorneys for Plaintiff                                  New York, NY 10036
   Tashanna B. Golden, fka Tashanna B.                       Attorneys for Defendant
   Pearson, on behalf of herself and all others              Discover Bank
   similarly situated

 Jason W. Burge, Esq.
 Kathryn J. Johnson, Esq.
 Fishman Haygood, LLP
 201 Saint Charles Avenue (Suite 4600)
 New Orleans, LA 70170
   Attorneys for Plaintiff
     Case 1-20-01051-ess         Doc 61
                                     57     Filed 08/02/21
                                                  07/19/21   Entered 08/02/21
                                                                     07/20/21 21:00:10
                                                                              10:31:50




  Tashanna B. Golden, fka Tashanna B.
  Pearson, on behalf of herself and all others
  similarly situated

 Joshua B. Kons, Esq.
 50 Albany Turnpike (Suite 4024)
 Canton, CT 06019
   Attorneys for Plaintiff
   Tashanna B. Golden, fka Tashanna B.
   Pearson, on behalf of herself and all others
   similarly situated

 Lynn E. Swanson, Esq.
 Jones, Swanson, Huddell & Garrison, LLC
 601 Poydras Street (Suite 2655)
 New Orleans, LA 70130
   Attorneys for Plaintiff
   Tashanna B. Golden, fka Tashanna B.
   Pearson, on behalf of herself and all others
   similarly situated




July 19, 2021
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




HON. ELIZABETH S. STONG
UNITED STATES BANKRUPTCY JUDGE

                                            Introduction

       The matter before the Court is a motion by Defendant Discover Bank (“Discover”) to

strike class allegations, with prejudice, from the Complaint filed on May 12, 2020 pursuant to

Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 12(f), as incorporated by Federal Rules

of Bankruptcy Procedure 7012 and 7023 (the “Motion to Strike”).

       Discover argues that this Court lacks the jurisdiction to adjudicate discharge violation

claims arising from discharge orders issued outside this District. It argues that subject matter

jurisdiction alone does not enable one bankruptcy court to enforce another’s discharge order.

Discover asserts that both the Supreme Court and the Second Circuit have made clear that a court

retains jurisdiction over its own prior orders, and that this retention enables the court to interpret

and enforce those orders. And it argues that asking the Court to interpret and enforce discharge

orders entered by other bankruptcy courts is an attempt to divest those courts of jurisdiction and

to deprive them of their right to enforce their own orders.

       Ms. Golden disagrees. She responds first that this Court plainly has subject matter

jurisdiction to proceed here. She points to Judiciary Code Section 1334, which is the source of

this Court’s – and every bankruptcy court’s – subject matter jurisdiction “to adjudicate claims

arising under or related to the Bankruptcy Code,” and Bankruptcy Rule 7023, which permits

“this Court, like all bankruptcy courts, . . . to entertain class actions.” Plf’s Opp. at 4, ECF No. 9.

Next, she argues that the Supreme Court mandates that courts exercise their subject matter

jurisdiction. She also disputes that only the issuing court can adjudicate a discharge injunction

violation claim, and questions how, if that is so, one judge within a district could hear even a

district-wide class claim. And finally, Ms. Golden disagrees with Discover’s interpretation of
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




recent Second Circuit and Supreme Court decisions and argues that those cases either support her

position here or do not address it.

        Ms. Golden commenced this adversary proceeding as a putative class action, on behalf of

herself and others similarly situated, by filing a complaint against Discover seeking a

determination that certain debts that she incurred as a student are not nondischargeable student

loan debts under Bankruptcy Code Section 523(a)(8)(B), and a finding of civil contempt against

Discover for willful violations of the bankruptcy discharge injunction. Compl., ECF No. 1. Ms.

Golden alleges that Discover and other creditors represented to her and to similarly situated

student debtors that the Bankruptcy Code prohibited discharge of “any loan made to any person

for any educational purpose,” when they knew that “only private loans that meet the

requirements of section 523(a)(8)(B) [are] nondischargeable.” Compl. ¶ 19. Ms. Golden seeks

to maintain this action on behalf of herself and as a representative of a nationwide class

consisting of individuals who, like her, “received private loans owned or serviced by [Discover]

which exceeded the cost of attendance at such institutions as defined in 26 U.S.C. § 221(d); who

obtained bankruptcy discharges after January 1, 2005; who were subsequently subjected to

[Discover’s] acts to collect on the loans; and who have not reaffirmed their loans.” Compl. ¶ 45.

        Discover’s Motion to Strike calls for this Court to consider whether the issues that it

identifies are distinct from the issues to be addressed in the context of class certification – that is,

whether “the motion ‘addresses issues separate and apart from issues that will be decided on a

class certification motion.’” Def’s Mem. at 8, ECF No. 7 (quoting Greene v. Gerber Prods. Co.,

262 F. Supp. 3d 38, 52 (E.D.N.Y. 2017)) (quoting Chen-Oster v. Goldman, Sachs & Co., 877 F.

Supp. 2d 113, 117 (S.D.N.Y. 2012)). If the questions presented are, in substance, the same as the




                                                   2
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




questions to be addressed on a motion for class certification, then they should be deferred until

that matter is before the Court, and addressed in that context.

        Discover’s Motion to Strike also calls for this Court to consider whether it lacks

jurisdiction, including subject matter jurisdiction and the jurisdiction to enter a remedy, to

consider Ms. Golden’s allegations that seek the certification of a nationwide class. Although

Discover does not dispute that the Court has subject matter jurisdiction to decide this question, it

argues that this Court’s jurisdiction is limited on “threshold, non-merits” grounds, which prevent

the Court from adjudicating an asserted violation of another court’s order. Def’s Reply at 13,

ECF No. 12. Subject matter jurisdiction – and all matters related to jurisdiction – is

foundational, and serves as the starting point for everything that a federal court can do. When

that question is raised, even inferentially, it must be addressed, and promptly. Where it is

lacking, the court cannot proceed.

        And finally, if jurisdiction, including subject matter jurisdiction and the jurisdiction to

enter a remedy, is present, and the issues identified are distinct from the questions to be

addressed in a motion to certify a class, then the Court must consider whether, at this stage in

these proceedings, it is clear that this Court cannot exercise its jurisdiction to entertain this action

as a nationwide class and enter a remedy of any type, no matter the definition of the class, the

nature of the certification that is sought, or the evidence.

                                             Jurisdiction

        This Court has jurisdiction over this adversary proceeding pursuant to Judiciary Code

Sections 157(b)(1) and 1334(b), and the Standing Order of Reference dated August 28, 1986, as

amended by the Order dated December 5, 2012, of the United States District Court for the

Eastern District of New York. In addition, this Court may adjudicate these claims to final



                                                   3
      Case 1-20-01051-ess        Doc 61
                                     57      Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




judgment to the extent that they are core proceedings pursuant to Judiciary Code Section 157(b),

and to the extent that they are not core proceedings, pursuant to Judiciary Code Section 157(c)

because the parties have indicated their consent to this Court entering a final judgment. See

Wellness Int’l Network, Ltd. v. Sharif, 575 U.S. 665, 135 S. Ct. 1932, 1948 (2015) (holding that

in a non-core proceeding, the parties’ consent to the entry of a final order by a bankruptcy court

may be express or implied).

                                           Background

Ms. Golden’s Bankruptcy Case

       On February 29, 2016, Tashanna Golden, fka Tashanna B. Pearson, filed a petition for

relief under Chapter 7 of the Bankruptcy Code. Case No. 16-40809. On July 28, 2016, the

Chapter 7 Trustee filed a “no-asset” report stating that “there is no property available for

distribution from the estate over and above that exempted by law.” Case No. 16-40809, ECF

entry dated July 28, 2016. On August 3, 2016, the Court entered an order discharging Ms.

Golden (the “Discharge Order”), and on that same day, her bankruptcy case was closed. On

December 6, 2016, Ms. Golden filed a motion to reopen her bankruptcy case to obtain a

determination of the dischargeability of certain of her student loans, and on January 10, 2017, the

Court entered an order reopening the case.

Selected Procedural History of this Adversary Proceeding

       On May 12, 2020, Ms. Golden commenced this adversary proceeding as a putative class

action, on behalf of herself and others similarly situated, by filing a complaint against Discover

seeking a determination that certain debts that she incurred as a student are not nondischargeable

student loan debts under Bankruptcy Code Section 523(a)(8)(B), and a finding of contempt

against Discover for civil contempt for willful violations of the bankruptcy discharge injunction.



                                                 4
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




       Ms. Golden requests a declaratory judgment, pursuant to Judiciary Code Section 2201

and Bankruptcy Rule 7001(9), that her debts were discharged by operation of law on August 3,

2016, the date of her bankruptcy discharge, because they are not student loans excluded from

discharge under Section 523(a)(8). Ms. Golden claims that since Discover was notified of the

Discharge Order pursuant to Bankruptcy Rule 4004(g) and still sought to collect on her debts by

use of dunning letters, e-mails, text messages, and telephone calls, the Court should cite Discover

for civil contempt and order it to pay damages in an amount to be determined at trial for willful

violations of the Discharge Order and Bankruptcy Code Section 524, and also to pay her

attorneys’ fees and costs.

       On July 13, 2020, Discover moved to compel arbitration of Ms. Golden’s claims and

dismiss this case, or, in the alternative, to dismiss or strike Ms. Golden’s class allegations (the

“Motion to Strike”), and filed a memorandum of law in support (the “Def’s Mem.”) together

with a Declaration of Arthur Page (the “Page Declaration”). 1 On August 11, 2020, Ms. Golden

filed opposition to the Motion to Strike. Plf’s Opp., ECF No. 9. And on September 23, 2020,

Discover filed a reply to Ms. Golden’s opposition.

       On February 4, 2021, the Court heard arguments from the parties, and from time to time,

including on May 27, 2021, the Court held continued pre-trial conferences and hearings on the

Motion to Strike, and the record is now closed.




1
 On January 25, 2021, the Court entered a memorandum decision and order denying that portion
of Discover’s motion seeking to compel arbitration and dismiss the Complaint. See ECF Nos.
25, 26.
                                                  5
      Case 1-20-01051-ess        Doc 61
                                     57     Filed 08/02/21
                                                  07/19/21     Entered 08/02/21
                                                                       07/20/21 21:00:10
                                                                                10:31:50




The Allegations of the Complaint

       Ms. Golden alleges that Discover has knowingly “appropriated a legal presumption for a

class of debt” – including certain loans that she took out while she was a student at the

University of Pennsylvania Law School – that it knows is not entitled to a presumption of

nondischargeability. Compl. ¶ 1. She claims that Discover knowingly misled her and other

student debtors about the nature of these obligations. Ms. Golden advances these allegations on

behalf of an alleged class of similarly situated individuals who have declared bankruptcy since

2005 across the United States, with loans originated or serviced by Discover. And Ms. Golden

alleges that certain of the debts that she incurred in connection with her law school education are

not nondischargeable student loans under Bankruptcy Code Section 523, and that Discover

violated the discharge injunction entered in her bankruptcy case by seeking to collect on these

debts after she received her bankruptcy discharge.

       In her bankruptcy petition, Ms. Golden listed on her Schedule E/F certain “student loans”

that she owes, including the loans described in the Complaint, that Discover made to her in

excess of the University of Pennsylvania Law School’s published cost of attendance for the

2006-07 academic year. Compl. ¶ 29. She alleges that these loans are not nondischargeable

student loans or conditional educational grants under Bankruptcy Code Section 523(a)(8). And

Ms. Golden alleges that on or about August 3, 2016, she received a discharge, and on or about

August 5, 2016, her creditors likewise “received notice of discharge.” Compl. ¶ 32.

       Ms. Golden alleges that rather than treat these debts as discharged, as required by

bankruptcy law, Discover resumed its collection efforts after she received a discharge. She

argues that Discover “fraudulently informed [her] that the [d]ebts were not discharged and

demanded . . . and accepted payment.” Compl. ¶ 33. Ms. Golden alleges that the “Defendant’s



                                                 6
      Case 1-20-01051-ess        Doc 61
                                     57     Filed 08/02/21
                                                  07/19/21     Entered 08/02/21
                                                                       07/20/21 21:00:10
                                                                                10:31:50




abusive, deceptive and illegal collection efforts after [Ms.] Golden’s Debts were discharged were

made knowingly and willfully in violation of this Court’s discharge orders.” Compl. ¶ 34.

       Ms. Golden alleges that Discover and other creditors represented to her and to similarly

situated student debtors that the Bankruptcy Code prohibited discharge of “any loan made to any

person for any educational purpose,” when they knew that “only private loans that meet the

requirements of section 523(a)(8)(B) [are] nondischargeable.” Compl. ¶ 19. She claims that

Discover “failed to disclose facts and information that would inform debtors of the fact that

private loans were only non-dischargeable if they met the requirements of section 523(a)(8)(B),

and . . . that debtors’ non-qualified loans were, in fact, discharged in bankruptcy.” Compl. ¶ 20.

       Ms. Golden requests a declaratory judgment, pursuant to Judiciary Code Section 2201

and Bankruptcy Rule 7001(9), that her debts were discharged by operation of law on August 3,

2016, the date of her bankruptcy discharge, because they are not student loans excluded from

discharge under Section 523(a)(8). Ms. Golden claims that since Discover was notified of the

Discharge Order pursuant to Bankruptcy Rule 4004(g) and still sought to collect on her debts by

use of dunning letters, e-mails, text messages, and telephone calls, the Court should cite Discover

for civil contempt and order it to pay damages in an amount to be determined at trial for willful

violations of the Discharge Order and Bankruptcy Code Section 524, and also to pay her

attorneys’ fees and costs.

       And finally, Ms. Golden seeks to maintain this action on behalf of herself and as a

representative of the following nationwide class:

       [i]ndividuals who attended or intended to attend Title IV institutions and who
       received private loans owned or serviced by Defendant which exceeded the cost
       of attendance at such institutions as defined in 26 U.S.C. § 221(d); who obtained
       bankruptcy discharges after January 1, 2005; who were subsequently subjected to
       Defendant’s acts to collect on the loans; and who have not reaffirmed their loans.



                                                 7
       Case 1-20-01051-ess        Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




Compl. ¶ 45. Ms. Golden alleges that this action and class satisfy the requirements of

ascertainability, numerosity, typicality, adequacy of representation, and commonality necessary

for class certification under Rule 23(a).

Discover’s Motion To Strike Class Allegations

        As a threshold matter, Discover argues that its motion is timely, and ripe for

determination at this stage in these proceedings. It urges that discovery will not alter the analysis

of this purely legal question, because “‘[a] defendant may move to strike class claims before a

plaintiff moves to certify the class.’” Def’s Mem. at 8 (quoting Maddison v. Comfort Sys. USA

(Syracuse), Inc., 2018 WL 679477, at *7 (N.D.N.Y. Feb. 1, 2018)). It also notes that Rule 23(c)

states that “‘[a]t an early practicable time. . . the court must determine by order whether to certify

the action as a class action.’” Def’s Mem. at 8 (quoting Fed. R. Civ. P. 23(c)(1)(A)).

        And Discover points out that a court in this district concluded that it was appropriate to

consider a motion to strike class allegations where “the motion [to strike] ‘addresses issues

separate and apart from issues that will be decided on a class certification motion.’” Def’s Mem.

at 8 (quoting Greene, 262 F. Supp. 3d at 52) (internal quotation omitted). It notes that the

question of the “jurisdictional limitation on the Court’s ability to entertain [Ms. Golden’s] class

allegations is certainly an issue ‘separate and apart from the issues that’ the Court would

consider on a class-certification motion.” Def’s Mem. at 24 (quoting Greene, 262 F. Supp. 3d at

52).

        Discover argues that Ms. Golden’s class allegations must be stricken at this time because

this Court lacks the jurisdiction to adjudicate contempt claims based on discharge injunctions

issued by other courts. In doing so, it notes that “decisions in this and other Circuits” have found

“that Congress did not include in the Bankruptcy Code a private right of action for discharge-



                                                  8
        Case 1-20-01051-ess        Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




violation claims.” Def’s Mem. at 20 (citing cases). And because a discharge “does not give

right to a private right of action,” the only means by which individuals can enforce their

discharge injunction “is through contempt,” and “[c]ontempt . . . is a power vested solely in the

court that issued the order allegedly violated.” Def’s Mem. at 20 (citing cases). Discover states

that “this Court lacks jurisdiction over claims requiring the interpretation and enforcement of

discharge orders issued outside of the Eastern District of New York” and accordingly, “[t]he

Court should therefore dismiss or strike [Ms. Golden’s] class allegations.” Def’s Mem. at 19.

         Discover argues that this conclusion is not altered by the fact that “[a] discharge order is a

statutory creature.” Def’s Mem. at 19. It notes that “the injunction is effective only upon the

entry of a discharge order by a bankruptcy court in a specific bankruptcy case.” Def’s Mem. at

19 (citing Bankruptcy Code Section 727(a)). It points to the Second Circuit’s decision in

Anderson v. Credit One Bank, N.A. (In re Anderson), 884 F.3d 390 (2d Cir. 2018), where the

court observed that “‘[n]either the statutory basis of [a discharge] order nor its similarity – even

uniformity – across bankruptcy cases alters the simple fact that the discharge injunction is an

order issued by the bankruptcy court and that the bankruptcy court alone possesses the power

and unique expertise to enforce it.’” Def’s Mem. at 21 (quoting In re Anderson, 884 F.3d at

391).

         And Discover notes that in Crocker v. Navient Solutions, L.L.C. (In re Crocker), 941 F.3d

206, 210-17 (5th Cir. 2019), the “Fifth Circuit held that a bankruptcy court lacked the ability to

interpret and enforce discharge orders entered by courts in other judicial districts.” Def’s Mem.

at 21 (citing In re Crocker, 941 F.3d at 210-17). It also cites to the Eleventh Circuit’s decision in

Alderwoods Group, Inc. v. Garcia, 682 F.3d 958 (11th Cir. 2012), and argues that there too, the

court found that “‘the court that issued the injunctive order alone possesses the power to enforce



                                                   9
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




compliance with and punish contempt of that order.’” Def’s Mem. at 22 (quoting Alderwoods,

682 F.3d at 970).

       Discover also points to the Supreme Court’s decision in Taggart v. Lorenzen, arguing

that “[b]ecause a discharge order is an injunction, its enforcement is subject to the federal courts’

jurisprudence governing how courts should enforce injunctions.” Def’s Mem. at 19 (citing

Taggart v. Lorenzen, 139 S. Ct. 1795, 1801 (2019)). It notes that the Second Circuit has stated

that “‘[m]ost circuits that have considered the issue have rejected’ a plaintiff’s attempt to have

one court hold a defendant in contempt of a discharge order entered by another court, ‘[a]nd

those cases are buttressed by the Supreme Court’s recent decision in Taggart.’” Def’s Mem. at

21 (quoting Belton v. GE Capital Retail Bank (In re Belton), 961 F.3d 612, 617-18 (2d Cir.

2020), cert. denied sub nom. GE Capital Retail Bank v. Belton, 141 S. Ct. 1513 (2021)).

Discover points to decisions in other circuits that, it argues, follow a similar path. See Def’s

Mem. at 21-23 (citing cases). And Discover notes that some courts have “restricted contempt

proceedings to the court that issued the underlying order [in order] to discourage forum-

shopping.” Def’s Mem. at 23.

Ms. Golden’s Arguments in Opposition to the Motion To Strike Class Allegations

       Ms. Golden opposes the relief sought by Discover, on several grounds. At the outset, she

argues that this Court has subject matter jurisdiction to consider the claims asserted on behalf of

a putative nationwide class. Ms. Golden argues that subject matter jurisdiction here is provided

by Judiciary Code Section 1334(b), which gives the district courts jurisdiction over all civil

proceedings arising under the Bankruptcy Code, and that the enforcement of a discharge

injunction is a core bankruptcy matter arising under Bankruptcy Code Sections 727, 524, and




                                                 10
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




105. Ms. Golden also states that, once federal subject matter jurisdiction is proper in the district

court, subject matter jurisdiction is proper in the bankruptcy court to which the matter is referred.

       And Ms. Golden argues that “subject matter jurisdiction is not lost or limited merely

because the action is brought as a class action,” which is specifically allowed by the Bankruptcy

Rules. Plf’s Opp. at 4. She points out that this jurisdiction is consistent with “the fact that both

the bankruptcy court and the district court in three § 524 class actions in this Circuit have already

approved of nationwide settlements.” Plf’s Opp. at 4 (citing cases).

       Ms. Golden also asserts that unlike jurisdiction grounded in the in rem nature of some

aspects of a bankruptcy case, her claims, like the claims addressed in Haynes v. Chase Bank

USA, N.A. (In re Haynes), 2014 WL 3608891 (Bankr. S.D.N.Y. July 22, 2014), “are concerned

with prohibiting the collection of in personam debts and have nothing to do with the debtor’s

estate or in rem jurisdiction.” Plf’s Opp. at 5 (citing In re Haynes, 2014 WL 3608891, at *6-7).

For these reasons, she argues, Discover’s reliance on the Eleventh Circuit’s decision in

Alderwoods is similarly misplaced, because there, the court addressed the scope of the

bankruptcy court’s jurisdiction under 28 U.S.C. § 1334(c), and the administration of the property

of the estate – while here, this Court’s jurisdiction is grounded in “§ 1334(b), which gives

jurisdiction of ‘all civil proceedings arising under Title 11, or arising in or related to cases under

Title 11.’” Plf’s Opp. at 15 (quoting 28 U.S.C. § 1334(b)).

       Ms. Golden argues that here, the bankruptcy court can entertain a nationwide class, for

many of the same reasons that other courts, including courts within this Circuit, have reached the

same conclusion, and describe the question as a matter of “comity,” not “subject matter

jurisdiction.” Plf’s Opp. at 5 (citing Gray v. Petoseed Co., 985 F. Supp. 625, 632-34 (D.S.C.

1996), aff'd, 129 F.3d 1259 (4th Cir. 1997)). She argues that several courts have found that



                                                  11
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




statutory injunctions – like the bankruptcy discharge injunction – are “fundamentally different

from other specific, judge-crafted injunctions or orders and bankruptcy courts do not lack subject

matter jurisdiction to enforce them.” Plf’s Opp. at 8 (citing cases). And she points to the

bankruptcy court’s observation in In re Haynes that “‘[t]here is . . . a fundamental difference

between the normal injunction issued by a court after considering the factors required to be

applied in issuing an injunction order and the injunction created by Congress in § 524(a) to

support the discharge.’” Plf’s Opp. at 9 (quoting In re Haynes, 2014 WL 3608891, at *8).

       Ms. Golden states that judges have inherent power to control their cases and proceedings

and to sanction behavior that interferes with lawful orders. Plf’s Opp. at 9 (citing Chambers v.

NASCO, Inc., 501 U.S. 32, 43 (1991)). She argues that discharge orders and the power to

enforce them come from Bankruptcy Code Section 105 and are not unique to any one judge,

because the discharge orders at issue are made on identical standardized forms used nationwide.

And she urges that to establish a discharge injunction violation, “all that is required is to show

that the debt was subject to discharge and not specifically declared to be non-dischargeable.”

Plf’s Opp. at 10.

       Ms. Golden notes that this Court has recognized the distinction between individually

crafted court orders and “purely statutory” orders, when it found that “judge-specific orders

[should] be enforced by the issuing judge,” as contrasted with “other situations in which more

general enforcement would be acceptable.” Plf’s Opp. at 10 (citing In re Brizinova, 565 B.R.

488 (Bankr. E.D.N.Y. 2017)). She also observes that the First Circuit followed a similar path in

concluding that claims for violations of a debtor’s discharge could be brought as a nationwide

class. Plf’s Opp. at 10-11 (citing Bessette v. Avco Fin. Servs., Inc., 230 F.3d 439, 445 (1st Cir.

2000)). Ms. Golden argues that the issues of equity and the “just, speedy, and inexpensive



                                                 12
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




determination of every action and proceeding” support allowing a nationwide class. Plf’s Opp.

at 12 (citing Fed. R. Civ. P. 1). And she points out that “under analogous circumstances,” the

Second Circuit permitted a court to enforce the injunctive effect of another district court’s

judgment where it was warranted by the equities of the situation. Plf’s Opp. at 12 (citing Smith

v. Woosley, 399 F.3d 428 (2d Cir. 2005)).

       Ms. Golden also argues that the Court should not follow the Fifth Circuit’s decision in In

re Crocker. There, the court permitted one of the named plaintiffs, who received a bankruptcy

discharge in the Eastern District of Virginia, to bring a contempt proceeding in the Southern

District of Texas, where he now lives. As Ms. Golden acknowledges, the court also noted that

“its ruling would make a class action seeking to enforce discharges entered in other bankruptcy

courts ‘highly dubious.’” Plf’s Opp. at 13 (quoting In re Crocker, 941 F.3d at 217).

       Ms. Golden points to several reasons to distinguish In re Crocker from the situation here.

She notes that the class action issue was not fully briefed in In re Crocker, and as a result, the

court did not make an analysis “of the purpose or role of [Bankruptcy Rule] 7023 . . . which

expressly allows class actions.” Plf’s Opp. at 14. She also argues that the decision misinterprets

the consequence of the 1978 Bankruptcy Act in the context of Bankruptcy Rule 4004(f), which

permits a party to register and enforce a discharge order in a district other than the district that

entered it, and suggests that the effect of In re Crocker would be to invalidate that rule. Plf’s

Opp. at 14.

       Ms. Golden also argues that in In re Crocker, the Fifth Circuit “relied heavily” on the

Second Circuit’s decision in In re Anderson – but also misinterpreted that decision. In In re

Anderson, she states, the court addressed “whether a contempt proceeding brought for violation




                                                  13
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




of discharge orders . . . needed to be arbitrated” – not whether a court other than the court that

issued the discharge could consider such a claim. Plf’s Opp. at 14.

       To the same effect, she notes that the Eleventh Circuit’s decision in Alderwoods, also

cited by the Fifth Circuit in In re Crocker, similarly “did not involve a class of debtors seeking to

enforce [Section] 524.” Plf’s Opp. at 15. And she notes that the court both “had no occasion to

examine the Congressional intent behind the specific grant of class actions in bankruptcy court”

and “failed to distinguish between [Section] 1334(c), dealing with property of the estate, and

[Section] 1334(b), which gives jurisdiction of ‘all civil proceedings arising under Title 11, or

arising and/or related to cases under Title 11.” Plf’s Opp. at 15 (citing In re Haynes, 2014 WL

3608891 at *7).

       In addition, Ms. Golden argues that In re Crocker “is clearly in tension with” the Fifth

Circuit’s own earlier decision in Wilborn v. Wells Fargo Bank, N.A. (In re Wilborn), 609 F.3d

748 (5th Cir. 2010). Plf’s Opp. at 16. She states that in In re Wilborn, the court determined that

an alleged district-wide class did not meet the certification requirements of Rule 23, but

“nonetheless, strongly affirmed the power of the bankruptcy court to entertain a class action

involving debtors who filed bankruptcy petitions before other judges.” Plf’s Opp. at 16. And

she argues that “‘if bankruptcy court jurisdiction is not permitted over a class action of debtors,

Rule 7023 is virtually read out of the rules.’” Plf’s Opp. at 16 (quoting In re Wilborn, 609 F.3d

at 754).

       Next, Ms. Golden argues that the result in In re Crocker is, “as a policy matter,

unsupportable.” Plf’s Opp. at 16. As a practical matter, she states, “individuals who emerge

from bankruptcy with limited means and who move to a new jurisdiction . . . must return to the

jurisdiction of discharge, and retain counsel in order to bring a proceeding to enjoin a discharge



                                                 14
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




violation – even if the violation occurs in the [debtor’s] new place of residence.” Plf’s Opp. at

16. Viewed another way, Ms. Golden argues that In re Crocker effectively mandates that “all

those thousands of individuals must bring their own individual actions to force the creditor to

cease its illegal conduct,” and debtors who have moved must “make a pilgrimage to the original

bankruptcy court, even if it is thousands of miles away.” Plf’s Opp. at 16.

       Finally, Ms. Golden urges that the Second Circuit’s dicta in In re Belton does not require

a different result here. She argues that the issue before the court in In re Belton was both narrow

– whether a proceeding to hold defendants in contempt for violation of the discharge injunction

should be sent to arbitration – and distinct from the question here. Plf’s Opp. at 17 (citing In re

Belton, 961 F.3d at 614-15). And she notes that while the court, in dicta, questioned the putative

nationwide class action status of the case, the court also twice stated that the class action issue

was not before it.

Discover’s Reply

       In reply, Discover emphasizes that “all of the applicable decisions,” including In re

Crocker, In re Belton, and Taggart, reject Ms. Golden’s position, and that Ms. Golden offers no

legitimate grounds for this Court to come to a different conclusion. Def’s Reply at 1, 3 (citing

cases). It asserts that every circuit to have considered the issue has concluded that the only

adjudicatory body that may interpret and enforce a debtor’s discharge order is the court that

issued the order. Def’s Reply at 2 (citing cases). Discover also maintains that Ms. Golden’s

position runs contrary to many cases decided outside of the bankruptcy context, which have

found that claims for contempt may be heard only by the court that issued the underlying order.

Def’s Reply at 4 (citing Chambers, 501 U.S. at 50; Young v. U.S. ex rel. Vuitton et Fils S.A., 481

U.S. 787, 797-98 (1987); Sullivan v. United States, 4 F.2d 100, 101 (8th Cir. 1925)). And it



                                                 15
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




argues that if “the Court allows [Ms. Golden] to proceed with her attempt to represent a

nationwide class of borrowers, it would violate not only Second Circuit precedent . . . but also

cases from four other circuits.” Def’s Reply at 4.

       Discover makes clear that it “does not contend that the Court lacks subject matter

jurisdiction to hear [Ms. Golden’s] claims.” Def’s Reply at 1. And it appears not to contest that

a district-wide class remedy could be pursued. Def’s Reply at 16 (stating that “the bankruptcy

judges that comprise a bankruptcy court can enforce that court’s orders but judges from foreign

districts may not.”). At the same time, it states that the issue of subject matter jurisdiction is

“separate from whether the Court may adjudicate claims arising from other courts’ discharge

orders” and that “subject-matter jurisdiction is a necessary, but not sufficient, element of the

Court’s ability to entertain a nationwide class action.” Def’s Reply at 13.

       Discover also disputes Ms. Golden’s interpretation of Bessette, “[t]he only circuit-level

case [she] cites for the proposition that this Court may adjudicate contempt claims arising from

another court’s discharge order.” Def’s Reply at 4. It argues that in Bessette, the First Circuit

decided whether a district court has the authority to adjudicate to adjudicate a discharge violation

claim arising from a discharge order issued by the bankruptcy court in the same district, not

whether “bankruptcy or district courts sitting in a specific federal judicial district have the

authority to adjudicate discharge-related claims arising from other federal districts.” Def’s

Reply at 5.

       And Discover states that Ms. Golden’s consideration of Bessette ignores the fact that, on

remand from the First Circuit, the “district court expressly refused to hear class claims relating to

discharge orders issued outside of its federal district,” and in explaining its reasoning for doing

so, the district court stated that “‘[t]he Court that issues the order that was violated is the Court



                                                  16
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




that determines whether a person is in contempt.’” Def’s Reply at 5 (quoting Bessette v. Avco

Fin. Servs., Inc., 279 B.R. 442, 449 (D.R.I. 2002)). Accordingly, Discover argues that Bessette

“does not sanction a nationwide class asserting discharge-violation claims.” Def’s Reply at 6.

        In addition, Discover replies that Ms. Golden does not succeed in her efforts to

distinguish the Fifth Circuit’s decision in In re Crocker from the situation here. It notes that Ms.

Golden does not dispute that in that decision, the Fifth Circuit “considered – and rejected – the

same discharge-related claims [Ms. Golden] asserts in this action,” in the form of a request to

proceed on behalf of debtors with discharges entered by bankruptcy courts in other districts.

Def’s Reply at 6.

        Discover replies that Ms. Golden’s argument that the class action issue was not fully

briefed in the Fifth Circuit, and as a result, the court did not consider Bankruptcy Rule 7023

which expressly allows class actions, “conflates two separate issues: whether the Court has

jurisdiction to enforce discharge orders from other federal districts, and whether [Ms. Golden]

has satisfied the requirements of Rule 7023.” Def’s Reply at 7. And it states that the question of

whether this Court has jurisdiction to enforce discharge orders issued in other federal districts

“necessarily precedes the Court’s decision on whether to certify a nationwide class.” Def’s

Reply at 7. On that subject, Discover notes, the Fifth Circuit observed that “certifying a class

‘that includes debtors whose discharges were entered by bankruptcy courts in other districts’

would be ‘highly dubious.’” Def’s Reply at 7 (quoting In re Crocker, 941 F.3d at 217).

        And Discover replies that Ms. Golden is incorrect to argue that In re Crocker effectively

invalidates Bankruptcy Rule 4004(f), which permits a debtor to register his or her discharge

order in another district. It points out that the Fifth Circuit specifically addressed that issue in In

re Crocker, and that its holding is consistent with both Supreme Court precedent and scholarly



                                                  17
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




commentary. Discover also points to the Rules Enabling Act, 28 U.S.C. § 2072, as an additional

reason why Bankruptcy Rule 4004(f) simply cannot override jurisdictional limits on one court’s

authority to interpret and enforce discharge orders entered by other courts. And it notes that the

Bankruptcy Rules themselves provide that they do not extend “‘the jurisdiction of the courts or

the venue of any matters therein.’” Def’s Reply at 8 (quoting Fed. R. Bankr. P. 9030).

       Discover also replies that Ms. Golden is unsuccessful in her effort to avoid the

consequences of the Second Circuit’s decision in In re Belton. It states that “the Belton Court

reasoned that, if a bankruptcy court’s interest in its discharge order was so great as to make an

arbitration agreement unenforceable, that same interest required that discharge-related claims

also be addressed by the court that issued the order.” Def’s Reply at 9.

       Discover states that “Belton and Anderson both limit the forum in which a plaintiff may

bring discharge-violation claims to the court that issued the order allegedly violated.” Def’s

Reply at 10. It argues that “to read these authorities as barring arbitration but allowing

enforcement of the court’s order by a different court would be entirely inconsistent – and would

also embrace the kind of anti-arbitration bias that Congress and the Supreme Court have long

sought to eradicate.” Def’s Reply at 10 (citing Am. Express Co. v. Italian Colors Rest., 570 U.S.

228, 232 (2013)). These decisions, Discover notes, support the notion that “the only

adjudicatory body able to interpret and enforce a debtor’s discharge order is the court that issued

it” and therefore, a bankruptcy court is necessarily precluded from “entertain[ing] a nationwide

class asserting discharge-violation claims.” Def’s Reply at 11.

       And Discover replies that both the Supreme Court and the Second Circuit have made

clear that a court retains jurisdiction over its own prior orders, and that this retention enables the

court to “interpret and enforce [those] orders” – a principle that extends to bankruptcy courts.



                                                  18
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




Def’s Reply at 13 (citations omitted). It urges that if this Court accepts Ms. Golden’s invitation

to interpret and enforce other courts’ discharge orders, it will divest those other courts of

jurisdiction and deprive them of their right to enforce their own orders, contrary to applicable

Second Circuit authority.

       Discover also replies that subject matter jurisdiction alone does not empower a court to

hear a case. It states that “subject-matter jurisdiction is a necessary, but not sufficient, element

of the Court’s ability to entertain a nationwide class action.” Def’s Reply at 13. Instead, courts

recognize other limitations, including the constitutional case-or-controversy requirement, the

statutory requirement of venue, and other “‘threshold, non-merits’ grounds, such as the inability

to enforce another court’s order.” Def’s Reply at 13. And here, Discover argues, while subject

matter jurisdiction is present, other limitations including “the jurisdictional nature of contempt”

is “one such threshold ground.” Def’s Reply at 14. In sum, Discover states, “the fact that the

court has subject matter jurisdiction over [Ms. Golden’s] claims does not mean that the Court has

authority to interpret and enforce discharge orders entered by courts in foreign jurisdictions.”

Def’s Reply at 15.

                                 The Applicable Legal Standards

The Categories of Nondischargeable Debt Under Bankruptcy Code Section 523(a)(8)

       As this Court found in Homaidan v. SLM Corp. (In re Homaidan), 596 B.R. 86, 95

(Bankr. E.D.N.Y. 2012), aff’d, 2021 WL 2964217 (2d Cir. July 15, 2021), Bankruptcy Code

Section 523(a)(8) outlines several categories of student debt that may be excluded from

discharge. It states that a debtor is not discharged from any debt that constitutes:

       (A)(i) an educational benefit overpayment or loan made, insured or guaranteed
              by a governmental unit, or made under any program funded in whole or in
              part by a governmental unit or nonprofit institution; or



                                                  19
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




            (ii) an obligation to repay funds received as an educational benefit,
                 scholarship or stipend; or

         (B)    any other educational loan that is a qualified education loan, as defined in
                section 221(d)(1) of the Internal Revenue Code of 1986, incurred by a
                debtor who is an individual.

11 U.S.C. §§ 523(a)(8)(A)(i), 523(a)(8)(A)(ii), 523(a)(8)(B).

         And as the Second Circuit has recently observed, “[t]his dense language means that three

categories of educational debt cannot be discharged in bankruptcy: (1) loans and benefit

overpayments backed by the government or a nonprofit; (2) obligations to repay funds received

as an educational benefit, scholarship, or stipend; and (3) qualified private educational loans.”

Homaidan v. Sallie Mae, Inc. (In re Homaidan), 2021 WL 2964217, at *3 (2d Cir. July 15,

2021).

         The first and second categories of debt excluded from discharge are described in

Bankruptcy Code Section 523(a)(8)(A)(i). These are “two types of educational claims: (1)

educational benefit overpayments or loans made, insured, or guaranteed by a governmental unit;

and (2) educational benefit overpayments or loans made under any program partially or fully

funded by a governmental unit or nonprofit institution.” In re Decena, 549 B.R. 11, 18 (Bankr.

E.D.N.Y. 2016), rev’d in part on other grounds, Citizens Bank v. Decena, 562 B.R. 202

(E.D.N.Y. 2016).

         A third category of student debt that is excluded from discharge is described in

Bankruptcy Code Section 523(a)(8)(A)(ii). This category encompasses “funds received as an

educational benefit, scholarship or stipend.” And finally, Bankruptcy Code Section 523(a)(8)(B)

excludes from discharge any “qualified education loan as defined in section 221(d)(1) of the

Internal Revenue Code of 1986.” 11 U.S.C. § 523(a)(8)(B).




                                                 20
      Case 1-20-01051-ess          Doc 61
                                       57      Filed 08/02/21
                                                     07/19/21      Entered 08/02/21
                                                                           07/20/21 21:00:10
                                                                                    10:31:50




The Elements of a Discharge Injunction Violation Claim

        As this Court has observed, “[o]ne of the fundamental principles of bankruptcy law is

that a bankruptcy discharge enables a debtor to receive a ‘fresh start.’” McKenzie-Gilyard v.

HSBC Bank Nevada, N.A. (In re McKenzie-Gilyard), 388 B.R. 474, 480 (Bankr. E.D.N.Y. 2007)

(citing Marrama v. Citizens Bank, 549 U.S. 365, 367 (2007)). The discharge injunction is

central to this “fresh start,” because it protects debtors “from creditors’ attempts to collect

discharged debts after bankruptcy.” In re McKenzie-Gilyard, 388 B.R. at 480.

        Bankruptcy Code Section 524(a)(2) describes the function of a debtor’s discharge in

broad terms:

        A discharge in a case under this title—. . . (2) operates as an injunction against the
        commencement or continuation of an action, the employment of process, or an
        act, to collect, recover or offset any such debt as a personal liability of the debtor,
        whether or not discharge of such debt is waived.

11 U.S.C. § 524(a)(2). This broad scope is confirmed by the legislative history of Section

524(a)(2), which “similarly supports a broad interpretation of an ‘act to collect . . . any debt’ that

violates the Section 524 discharge injunction.” In re McKenzie-Gilyard, 388 B.R. at 481

(internal citation omitted). As another bankruptcy court observed, “the statute’s plain terms

obviate consideration of its legislative history . . . but it is worth noting that the legislative history

. . . also supports a broad reading of the injunction contained in section 524(a)(2).” Torres v.

Chase Bank USA, N.A. (In re Torres), 367 B.R. 478, 484-85 (Bankr. S.D.N.Y. 2007). See

Russell v. Chase Bank USA, NA (In re Russell), 378 B.R. 735, 741 (Bankr. E.D.N.Y. 2007)

(stating that a broad reading of Section 524(a)(2) is supported by legislative history).

        In order adequately to allege a claim for violations of a discharge injunction in the

circumstances present here, a plaintiff-debtor must allege that the debtor received a discharge,

the defendant received notice of the discharge, and the defendant intended the acts that violated

                                                   21
      Case 1-20-01051-ess        Doc 61
                                     57     Filed 08/02/21
                                                  07/19/21     Entered 08/02/21
                                                                       07/20/21 21:00:10
                                                                                10:31:50




the discharge. In re Motichko, 395 B.R. 25, 31 (Bankr. N.D. Ohio 2008). Of course, for a

discharge injunction claim to lie, the debt at issue must be within the scope of the debtor’s

dischargeable debt. See In re Eppolito, 583 B.R. 822, 826 (Bankr. S.D.N.Y. 2018) (stating that

“[t]he discharge injunction survives the closure of a bankruptcy case and applies permanently to

every debt that is discharged” (internal citation omitted)); In re Azevedo, 506 B.R. 277, 283

(Bankr. E.D. Cal. 2014) (observing that “[s]howing a violation of a discharge order by definition

requires showing specifically that the order applies to the debt on which the violation is

premised”) (citing 11 U.S.C. § 524(a)(1)-(2)); Otten v. Majesty Used Cars, Inc. (In re Otten),

2013 WL 1881736, at *6-8 (Bankr. E.D.N.Y. May 3, 2013) (analyzing the scope of a discharge

injunction issued in the plaintiff’s bankruptcy case in the context of determining whether the

defendants’ actions violated the discharge injunction).

       And as the Supreme Court has recently stated, a finding of contempt is appropriate when

an injunction has been violated. “Under traditional principles of equity practice, courts have

long imposed civil contempt sanctions to ‘coerce the defendant into compliance’ with an

injunction or ‘compensate the complainant for losses’ stemming from the defendant's

noncompliance with an injunction.” Taggart, 139 S. Ct. at 1801 (quoting United States v. United

Mine Workers, 330 U.S. 258, 303-04 (1947)). In particular, the Supreme Court observed:

       [A] court may hold a creditor in civil contempt for violating a discharge order if
       there is no fair ground of doubt as to whether the order barred the creditor's
       conduct. In other words, civil contempt may be appropriate if there is no
       objectively reasonable basis for concluding that the creditor's conduct might be
       lawful.

Taggart, 139 S. Ct. at 1799. At the same time, the Court also noted that “[w]e have not held,

however, that subjective intent is always irrelevant. Our cases suggest, for example, that civil

contempt sanctions may be warranted when a party acts in bad faith.” Taggart, 139 S. Ct. at


                                                 22
      Case 1-20-01051-ess           Doc 61
                                        57   Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




1802 (internal citation omitted).

The Standard for a Motion To Strike Under Federal Rules of Civil Procedure 12(f) and
23(d)(1)(D)

       The context for a motion to strike class allegations from an adversary proceeding is

Federal Rule of Civil Procedure 23(a), made applicable in adversary proceedings by Bankruptcy

Rule 23. Rule 23 provides that “one or more members of a class may sue . . . as representative

parties on behalf of all members only if:

       (1)     the class is so numerous that joinder of all members is impracticable;
       (2)     there are questions of law or fact common to the class;
       (3)     the claims or defenses of the representative parties are typical of the
               claims or defenses of the class; and
       (4)     the representative parties will fairly and adequately protect the interests of
               the class.

Fed. R. Civ. P. 23(a)(1)-(4).

       Federal Rule of Civil Procedure 12(f), made applicable in adversary proceedings by

Bankruptcy Rule 7012(b), provides that the court may strike from a pleading “an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Rule 12(f) may be invoked by the court acting on its own, or on motion by a party. Id.

       To the same effect, Federal Rule of Civil Procedure 23(d)(1)(D), made applicable in

adversary proceedings by Bankruptcy Rule 7023, permits a court to issue an order that

“require[s] that the pleadings be amended to eliminate allegations about representation of absent

persons and that the action proceed accordingly.” Fed. R. Civ. P. 23(d)(1)(D).

       In the context of a putative class action, these Rules permit the court to excise class

allegations from a complaint, and to close the door on the prospect of class treatment, before the

complaint has been answered or tested by a motion to dismiss and before any discovery,

including class discovery, has occurred.



                                                 23
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




       Courts agree that motions to strike class allegations should not be the norm. As one

district court observed:

       “Motions to strike are generally looked upon with disfavor [and] a motion to
       strike class allegations . . . is even more disfavored because it requires a reviewing
       court to preemptively terminate the class aspects of . . . litigation, solely on the
       basis of what is alleged in the complaint and before plaintiffs are permitted to
       complete the discovery to which they would otherwise be entitled on questions
       relevant to class certification.”

Chen-Oster, 877 F. Supp. 2d at 117 (quoting Chenensky v. N.Y. Life Ins. Co., 2011 WL 1795305,

at *1 (S.D.N.Y. Apr. 27, 2011)). And the court noted that for these reasons, “[g]enerally

speaking, then, motions of this kind are deemed procedurally premature.” Chen-Oster, 877 F.

Supp. 2d at 117.

       At the same time, courts recognize, at least implicitly, that motions to strike under Rules

12(f) and 23(d)(1)(D) can serve a useful and even important purpose. As one court noted in the

context of a motion under Rule 23(d)(1)(D), “a motion to strike class allegations . . . may be

addressed prior to the certification of a class if the inquiry would not mirror the class certification

inquiry and if resolution of the motion is clear.” In re Initial Pub. Offering Sec. Litig., 2008 WL

2050781, at *2 (S.D.N.Y. May 13, 2008) (citing cases) (internal citations omitted).

       And as the court in Chen-Oster observed, a motion to strike class allegations may be

appropriate where it “addresses issues ‘separate and apart from the issues that will be decided on

a class certification motion,’” and in that setting, it would not be “procedurally premature.”

Chen-Oster, 877 F. Supp. 2d at 117 (quoting Rahman v. Smith & Wollensky Rest. Group, Inc.,

2008 WL 161230, at *3 (S.D.N.Y. Jan. 16, 2008)).

Bankruptcy Jurisdiction Under Judiciary Code Section 1334

       Judiciary Code Section 1334 sets forth the grounds for federal jurisdiction over

bankruptcy matters. Section 1334(a) provides that “[e]xcept as provided in [Section 1334(b)],

                                                  24
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




the district courts shall have original and exclusive jurisdiction of all cases under title 11.” 28

U.S.C. § 1334(a).

         Section 1334(b) confers original but not exclusive jurisdiction upon district courts in all

civil proceedings “arising under title 11, or arising in or related to cases under title 11.” 28

U.S.C. § 1334(b). Significantly, Section 1334(b) provides the bankruptcy courts with the ability

to reach beyond the assets of a particular bankruptcy estate – as one court noted in considering a

motion to dismiss a putative nationwide class, “[a] court no longer is restricted to dealing only

with assets under its control; it also has the ability to deal with other matters affecting debtors.”

Noletto v. Nationsbanc Mortgage Corp. (In re Noletto), 244 B.R. 845, 849 (Bankr. S.D. Ala.

2000).

         And Section 1334(e) confers exclusive jurisdiction upon the district and bankruptcy

courts of the debtor’s property, the property of the estate. 28 U.S.C. § 1334(e)(1). As the court

found in In re Noletto, Section 1334(e) “vests the ‘home court’ with the exclusive power to

control and distribute property of the estate.” In re Noletto, 244 B.R. at 854. But equally,

“[Section] 1334(e) does not make the ‘home court’ the exclusive forum to hear debtor

complaints regarding violations of the Bankruptcy Code.” Id. As another court observed:

         [Section] 1334(e) must be read narrowly to limit the “home court” exclusive
         jurisdiction of bankruptcy courts strictly to in rem matters involving property of
         the debtor or property of the estate and not as a restriction on nationwide
         jurisdiction over claims for violations of provisions of the [Bankruptcy] Code,
         other federal statutory provisions, or other remedies.

Harker v. Wells Fargo Bank, NA (In re Krause), 414 B.R. 243, 255-56 (Bankr. S.D. Ohio 2009).

Authority of the Bankruptcy Court Under Bankruptcy Code Section 105

         Bankruptcy Code Section 105 grants the bankruptcy court power to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11



                                                  25
      Case 1-20-01051-ess        Doc 61
                                     57     Filed 08/02/21
                                                  07/19/21    Entered 08/02/21
                                                                      07/20/21 21:00:10
                                                                               10:31:50




U.S.C. § 105. It also provides that the court is not precluded from “sua sponte, taking any action

or making any determination necessary or appropriate to enforce or implement court orders or

rules, or to prevent an abuse of process.” Id.

       While Section 105 is often viewed as a broad grant of authority, it is similarly well

established that this Section also “limits the bankruptcy court’s equitable powers, which ‘must

and can only be exercised within the confines of the Bankruptcy Code.’” F.D.I.C. v. Colonial

Realty Co., 966 F.2d 57, 59 (2d Cir. 1992) (quoting Norwest Bank Worthington v. Ahlers, 485

U.S. 197, 206 (1988)).

       As the Second Circuit has observed:

       The equitable power conferred on the bankruptcy court by section 105(a) is the
       power to exercise equity in carrying out the provisions of the Bankruptcy Code,
       rather than to further the purposes of the Code generally, or otherwise to do the
       right thing. This language “suggests that an exercise of section 105 power be tied
       to another Bankruptcy Code section and not merely to a general bankruptcy
       concept or objective.”

New England Dairies, Inc. v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart

Convenience Stores, Inc.), 351 F.3d 86, 92 (2d Cir. 2003) (quoting 2 Collier on Bankruptcy ¶

105.01[1]).




                                                 26
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




                                             Discussion

       Discover’s Motion To Strike Class Allegations calls for this Court to address two

questions, and each is important. First, as a threshold matter, is the motion premature? Many

courts have concluded that a motion to strike class allegations raises issues that should be

addressed in the context of a motion to certify the class.

       And second, does the Motion to Strike meet the high standard that courts have articulated

and applied in deciding such motions before a motion to certify the class is made? If the Court

concludes that no matter what the evidence shows, a nationwide class cannot be certified here as

a matter of law, then, as other courts have found in such circumstances, the class allegations in

the Complaint should be modified or stricken. But if the law would permit the certification of a

class, for some or all of the relief that Ms. Golden seeks, then the question of certification

remains part of the picture, to be addressed anew by the Court on a motion to certify a class.

       As part of that inquiry, the Court must address two questions, and they are interrelated.

One is whether this Court has the subject matter jurisdiction to consider whether a nationwide

class can be certified. And the other is whether this Court has the jurisdiction to consider the

entry of any remedy, allowing some or all of the relief that is sought on behalf of a nationwide

class. That is, as Discover urges, even where the law permits the Court to consider the

certification of a nationwide class, then the question remains as to whether any remedy can be

provided. If the Court plainly does not have the jurisdiction to enter a classwide remedy of any

type on behalf of a nationwide class, no matter what the law provides or the evidence shows,

then the class allegations in the Complaint should be modified or stricken. But here again, if the

Court has the jurisdiction to consider some or all of the relief that is sought on behalf of a




                                                 27
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




nationwide class, then the class allegations should remain and the question of certification should

be addressed by the parties and the Court in the context of a motion to certify a class.

         The Court considers these questions in turn.

Whether Discover’s Motion To Strike the Class Allegations Is Premature

         The first question to be addressed on this Motion to Strike is whether it is time to

consider this matter at all – that is, is Discover’s Motion to Strike premature? Should these

issues be decided now, or should they be deferred to the consideration of a motion to certify a

class?

         At the outset, it is worth noting that Federal Rule of Civil Procedure 23, made applicable

to adversary proceedings by Bankruptcy Rule 7023, states that “[a]t an early practicable time

after a person sues or is sued as a class representative, the court must determine by order whether

to certify the action as a class action.” Fed. R. Civ. P. 23(c)(1)(A). That is, as a threshold

matter, the question of whether an action should be permitted to proceed as a certified class

should be answered sooner, not later, in a case, and as soon as is “practicable.” Of course, the

typical tool to accomplish this is a motion to certify a class under Rule 23, not a motion to strike

class allegations. And here, class discovery has not been completed and a motion to certify the

class has not been made.

         But another path to address whether a putative class action should be permitted to

proceed in that form is a motion to strike the class allegations from the complaint. Courts

regularly observe that a motion to strike allegations of any type from a complaint under Rule

12(f) is “rarely grant[ed].” Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 447

(E.D.N.Y. 2015) (citing cases).

         And when such motions are directed to class allegations, they raise additional issues:



                                                  28
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




       “A motion to strike class allegations under Rule 12(f) is even more disfavored
       because it requires a reviewing court to preemptively terminate the class aspects
       of litigation, solely on the basis of what is alleged in the complaint, and before
       plaintiffs are permitted to complete the discovery to which they would otherwise
       be entitled on questions relevant to class certification.”

Belfiore, 94 F. Supp. 3d at 447 (quoting Ironforge.com v. Paychex, Inc., 747 F. Supp. 2d 384,

404 (W.D.N.Y. 2010)). See Greene, 262 F. Supp. 3d at 52 (stating that “motions to strike under

Rule 12(f) are rarely successful”). Instead, “courts in this Circuit have repeatedly held [that] ‘a

determination of whether the Rule 23 requirements are met is more properly deferred to the class

certification stage, when a more complete factual record can aid the Court in making this

determination.’” Greene, 262 F. Supp. 3d at 79 (internal quotation and citations omitted).

       At the same time, courts agree that “the Court may consider a motion to strike class

allegations where it is clear that the putative class action claim will not proceed and/or the

motion to strike ‘addresses issues separate and apart from issues that will be decided on a class

certification motion.’” Bank v. Creditguard of Am., 2019 WL 1316966 at *4 (E.D.N.Y. Mar. 22,

2019) (quoting Chen-Oster, 877 F. Supp. 2d at 117). That is, “[t]o succeed on a motion to strike

class allegations, a defendant must ‘demonstrate from the face of the complaint that it would be

impossible to certify the alleged class regardless of the facts the plaintiffs may be able to obtain

during discovery.’” Greene, 262 F. Supp. 3d at 52 (quoting Mayfield v. Asta Funding, 95 F.

Supp. 3d 685, 696 (S.D.N.Y. 2015)). If that cannot be shown, then the motion is untimely at

best, and perhaps unfounded.

       Discover argues that this issue is ripe for adjudication even before the parties have

engaged in any discovery because “[t]he jurisdictional limitation on the Court’s ability to

entertain [Ms. Golden’s] class allegations is certainly an issue ‘separate and apart from the issues

that’ the Court would consider on a class-certification motion.” Def’s Mem. at 24 (citing



                                                 29
      Case 1-20-01051-ess         Doc 61
                                      57       Filed 08/02/21
                                                     07/19/21    Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




Greene, 262 F. Supp. 3d at 53). Ms. Golden responds that exactly the opposite situation is

present, and that the question of whether this Court should entertain a nationwide class and thus

enforce other courts’ discharge orders is not a question of jurisdiction but of comity.

        In order to determine whether the Motion to Strike addresses matters that are distinct

from the issues to be decided on a class certification motion, this Court looks to the criteria for

the certification of a class under Rule 23. Rule 23(a) provides that an action may be maintained

as a class action “only if”:

        (1)     the class is so numerous that joinder of all members is impracticable;
        (2)     there are questions of law or fact common to the class;
        (3)     the claims or defenses of the representative parties are typical of the
                claims or defenses of the class; and
        (4)     the representative parties will fairly and adequately protect the interests of
                the class.

Fed. R. Civ. P. 23(a).

        As to numerosity, the Motion to Strike does not address how many putative class

members there may be, either within this District or nationally, and similarly does not address

whether the size of the class is so large that the joinder of all members as individual plaintiffs

would be impracticable. Instead, Discover argues, in substance, that this Court lacks jurisdiction

to adjudicate another court’s discharge order. That is, the Motion to Strike addresses matters that

are separate and distinct from this inquiry.

        As to whether there are questions of law or fact common to the class that make the claims

appropriate for class treatment, a closer question is presented. In the Motion to Strike, Discover

argues that this Court lacks jurisdiction to consider a nationwide class, or any class that includes

debtors who received a bankruptcy discharge outside of this District. To be sure, this would

amount to a legal defense that would be common to the claims of those putative class members.




                                                  30
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




       But the absence of jurisdiction, whether subject matter or otherwise, is a very particular

kind of defense. It is well established that the question of jurisdiction should be addressed as

early in a proceeding as possible. Key Mechanical Inc. v. BDC 56 LLC (In re BDC 56 LLC), 330

F.3d 111, 118 (2d Cir. 2003) (the question of the bankruptcy court’s subject matter jurisdiction

“is a threshold determination that should be made at the earliest possible stage of the

proceedings”). In this context, it is also a question of law. As the court found in In re Haynes,

“[w]hether the Court has subject matter jurisdiction over a nationwide class action to remedy

alleged widespread breaches of debtors’ discharges under Section 524(a) of the Bankruptcy Code

is a question of law; therefore, extrinsic facts are not relevant.” In re Haynes, 2014 WL

3608891, at *2. That is, in this context, the Motion to Strike raises matters that are both suitable

and ripe for adjudication at this time.

       The same is true for typicality, the third consideration under Rule 23. Rule 23(a)(3) calls

for the plaintiff to show that her claims or defenses are “typical of the claims or defense of the

class” in order for a class to be certified. This ensures that the named representative’s claim and

the claims of the class “‘are so interrelated that the interests of the class members will be fairly

and adequately protected in their absence.’” Marisol A. by Forbes v. Giuliani, 126 F.3d 372, 376

(2d Cir. 1997) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1986)).

       And here again, Discover’s Motion to Strike does not address whether this

interrelationship is present, or whether Ms. Golden as the putative class representative has claims

or defenses that are atypical from those of other members of the alleged class – except perhaps as

to the question of the defense of the lack of jurisdiction to enter any remedy for those class

members who received their bankruptcy discharges from outside this District. This is, again, a

very particular type of defense, and one that should be addressed “at the earliest possible stage of



                                                  31
        Case 1-20-01051-ess        Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




the proceedings.” In re BDC 56 LLC, 330 F.3d at 118. That is, and here too, the Motion to

Strike raises issues that are separate from the typicality inquiry, and that can be addressed at this

time.

         Finally, as to whether “the representative parties will fairly and adequately protect the

interests of the class,” the record does not indicate, or even suggest, that the Motion to Strike

calls into question the adequacy of the putative class plaintiff to serve as a class representative.

See Fed. R. Civ. P. 23(a)(4). Instead, the Motion to Strike calls for this Court to decide whether

it may consider the question of certification of a nationwide class, and the entry of any

nationwide class remedy. And if the Court concludes that it lacks the subject matter jurisdiction

necessary even to consider that question, or the jurisdiction to enter any remedy on a nationwide

class basis, then, Discover argues, the nationwide class allegations should be stricken from the

Complaint.

         In sum, and as a threshold matter, the Court concludes that the issues presented by this

Motion to Strike are “‘separate and apart from issues that will be decided on a class certification

motion.’” Bank, 2019 WL 1316966 at *4 (quoting Chen-Oster, 877 F. Supp. 2d at 117). The

Court also concludes that the issues raise questions of law. And the Court notes that Rule 23

states that the question of certification should be addressed at “an early practicable time after a

person sues or is sued as a class representative.” Fed. R. Civ. P. 23(c)(1)(A). For these reasons,

and based on the entire record, the Court concludes that Discover’s Motion to Strike is not

premature, and may be considered at this time.

Whether Discover Has Shown that Ms. Golden’s Class Allegations Should Be Stricken with
Prejudice

         The next question to be addressed on this Motion to Strike is whether Discover has

shown that a nationwide class cannot be certified by this Court as a matter of law – that is, that it

                                                  32
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




would be “impossible to certify the alleged class” because, in substance, this Court lacks the

jurisdiction to direct any relief for a class member that received a discharge outside of this

District. Greene, 262 F. Supp. 3d at 52.

       Discover argues that this Court lacks jurisdiction to adjudicate a discharge injunction

violation claim predicated on a discharge order that was not entered in this District. Notably,

Discover does not dispute that this Court has subject matter jurisdiction to consider the

certification of a nationwide class. This Court reached that conclusion as well, in Ajasa v. Wells

Fargo Bank, N.A. (In re Ajasa), 627 B.R. 6 (Bankr. E.D.N.Y. 2021). Instead, it argues that this

Court should follow the appellate and lower court decisions both within and outside this Circuit

that, Discover states, have concluded that the power to enforce the statutory discharge injunction

lies only in the particular bankruptcy court or district that issued the debtor’s discharge, and

strike Ms. Golden’s allegations that she represents a putative nationwide class.

       Ms. Golden responds that there can be no doubt that a bankruptcy court has the subject

matter jurisdiction to consider a discharge injunction violation claim, and equally plainly, that a

bankruptcy court may entertain a class action. For these reasons alone, she asserts, Discover’s

Motion to Strike should be denied.

       Ms. Golden also argues that, as the bankruptcy court found in In re Haynes, a discharge

is “fundamentally different from other specific, judge-crafted injunctions or orders,” and points

to cases within and outside the Second Circuit that have reached the same conclusion. Plf’s Opp.

at 8. See Plf’s Opp. at 6-7 (citing cases). She points to nationwide classes that have been

certified within and outside this Circuit for alleged violations of the discharge injunction,

including by the bankruptcy court in In re Haynes, and urges the Court to follow the same




                                                 33
      Case 1-20-01051-ess          Doc 61
                                       57      Filed 08/02/21
                                                     07/19/21      Entered 08/02/21
                                                                           07/20/21 21:00:10
                                                                                    10:31:50




reasoning in denying Discover’s request here. And she describes this as “a matter of comity not

a question of jurisdiction.” Plf’s Opp. at 6 (citing Gray, 985 F. Supp. at 632-34).

        As a starting point, and as the Supreme Court has observed, there can be no doubt that the

court that issues an injunction has the authority to enforce it. As the Court stated, “[s]anctions

for violations of an injunction . . . are generally administered by the court that issued the

injunction.” Thomas v. General Motors Corp., 522 U.S. 222, 236 (1998). See In re Debs, 158

U.S. 564, 594 (1895) (stating that “the power of a court to make an order carries with it the equal

power to punish for a disobedience of that order.”). And as the Second Circuit has found,

“[v]iolation of an injunctive order is cognizable in the court which issued the injunction,

regardless of where the violation occurred.” Stiller v. Hardman, 324 F.2d 626, 628 (2d Cir.

1963). But as noted, and as this Court found in In re Ajasa, this is a starting point, and does not

answer the questions of whether the issuing court may also entertain a request for broader relief,

or whether only the issuing court may determine whether a violation has occurred. See In re

Ajasa, 627 B.R. at 23.

        One piece of this picture is the nature of the particular “injunction” at issue in this action.

The discharge injunction is a statutory injunction, and a product of the Bankruptcy Code itself. It

is created by Bankruptcy Code Section 524(a), which states that it “operates as an injunction

against the commencement or continuation of an action, the employment of process, or an act, to

collect, recover or offset any such debt as a personal liability of the debtor.” 11 U.S.C. §

524(a)(2). As the bankruptcy court explained in In re Haynes, “the bankruptcy discharge order

is a form, a national form, which is issued in every case when there is, in fact, a discharge. By

statute, in [Section] 524(a)(2), it operates as an injunction . . . . It is not a handcrafted order.” In

re Haynes, 2014 WL 3608891, at *8. To the same effect, the court observed, “[t]here is . . . a



                                                   34
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




fundamental difference between the normal injunction issued by a court after considering the

factors required to be applied in issuing an injunction order and the injunction created by

Congress in [Bankruptcy Code] Section 524(a) to support the discharge under Section 727.” Id.

See Bessette, 230 F.3d at 445-46 (holding that “when dealing, as here, with violation of a purely

statutory order,” such as the discharge injunction imposed by Section 524, it is not necessary to

return to “the court that issued the original discharge order”). See also In re Ajasa, 627 B.R. at

23.

       Another piece of the picture is the source of the bankruptcy court’s authority to enforce

its own orders and, more generally, to enforce the provisions of the Bankruptcy Code, including

the discharge injunction. One source of federal court authority is the All Writs Act. The All

Writs Act states that “[t]he Supreme Court and all courts established by Act of Congress may

issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law.” 28 U.S.C. § 1651(a). And some courts have looked to that Act to

conclude that only the court that issued a debtor’s bankruptcy discharge should have the power

to enforce that injunction. See In re Ajasa, 627 B.R. at 23.

       Discover points to the Eleventh Circuit’s decision in Alderwoods and other decisions, and

argues that following that court’s reasoning, “this Court lacks jurisdiction over claims requiring

the interpretation and enforcement of discharge orders issued outside of the Eastern District of

New York.” Def’s Mem. at 19, 22. See Def’s Reply at 3 (citing cases).

       In Alderwoods, the court addresses whether an alleged contempt of a Chapter 11 plan

confirmation order entered in the District of Delaware could be addressed in the bankruptcy

court in the Southern District of Florida:

       [T]he court that enters an injunctive order retains jurisdiction to enforce its order.
       In this respect, a bankruptcy court is no different than any other federal court,

                                                 35
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




        which possesses the inherent power to sanction contempt of its orders . . . . The
        bankruptcy court that confirms a reorganization plan thus enters an injunctive
        order – the confirmation order, . . . – the violation of which it can sanction.

Alderwoods, 682 F.3d at 970 (citations omitted). And the court separately noted that “the

discharge injunction itself is like an All Writs Act injunction issued ‘in aid of’ a court’s

jurisdiction . . . in that the discharge injunction is ‘in aid of’ the purpose of the Bankruptcy

Code.” Alderwoods, 682 F.3d at 972 n.24 (quoting 28 U.S.C. § 1651).

        But there is an additional source of federal court authority available under the Bankruptcy

Code, distinct from the All Writs Act, in the form of Section 105(a). Section 105(a) provides

that the bankruptcy court “may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). And these “provisions

of this title” include, of course, the statutory discharge injunction that is set forth in Bankruptcy

Code Section 524(a).

        Here again, the bankruptcy court’s decision in In re Haynes provides guidance.

Considering first the All Writs Act, the court observed that “[v]ery clearly, that statute is court-

specific, referring to ‘their respective jurisdictions,’ or the respective jurisdictions of the

individual courts whose orders are to be enforced.” In re Haynes, 2014 WL 3608891, at *8.

        By contrast, Section 105(a) “is quite different”:

        Although modeled on the All Writs Act, . . . [Section 105] does not refer to aiding
        the Court’s own jurisdiction. . . . the legislative history of this section, in H.R.
        Rep. 95-595, states that, among other things, Section 105 is intended to “cover
        any powers traditionally exercised by a bankruptcy court that are not
        encompassed by the all writs statute.” (Emphasis added.) The statutes are
        different, in other words.

In re Haynes, 2014 WL 3608891, at *8.

        The court continued:




                                                   36
      Case 1-20-01051-ess        Doc 61
                                     57      Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




       I believe it is a mistake to rely upon All Writs Act cases to hold that a bankruptcy
       court has power under the applicable statute only to enforce its own orders, as
       opposed to the Bankruptcy Code generally and Sections 524(a) and 727 . . . in
       particular.

Id. That is, the authority granted to bankruptcy courts by Section 105 is – explicitly and by

design – broader than the authority granted to federal courts in the All Writs Act. See In re

Ajasa, 627 B.R. at 24.

       A third piece of the picture is the source of the Court’s jurisdiction, including its subject

matter jurisdiction, here. Discover argues that “every circuit court of appeals to have considered

the issue has concluded that the only adjudicatory body able to interpret and enforce a debtor’s

discharge order is the court that issued the order.” Def’s Reply at 2. See Def’s Reply at 2-4

(citing cases). Here, the cause of action arises under the Bankruptcy Code, and specifically,

under Bankruptcy Code Sections 727, 524(a)(2), and 105(a). As a consequence, for purposes of

this adversary proceeding, Judiciary Code Section 1334(b) is the source of this Court’s subject

matter jurisdiction, because the claim is a “civil proceeding[] arising under title 11.” 28 U.S.C. §

1334(b). Indeed, as the court observed in In re Haynes, “there [are] few matters as ‘core’ to the

basic function of the bankruptcy courts as the enforcement of the discharge under Sections 524

and 727 of the Bankruptcy Code.” In re Haynes, 2014 WL 3608891, at *7.

       At the outset, the Court considers whether it has subject matter jurisdiction to consider

Ms. Golden’s claims, and if so, whether this Court’s subject matter jurisdiction is somehow

limited by her request to proceed as representative of a nationwide class for violation of the

discharge injunction. Even though the Court’s subject matter jurisdiction to proceed is not

contested by Discover, this is the starting point for the consideration of the questions raised by

the Motion to Strike because, among other reasons, the questions of subject matter jurisdiction

and jurisdiction to grant relief are both related and intertwined. And if this Court lacks the

                                                 37
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




subject matter jurisdiction to consider Ms. Golden’s request to serve as a representative of a

nationwide class, then her nationwide class allegations should be stricken.

       It is axiomatic that this Court has subject matter jurisdiction to consider the discharge

injunction violation claims of Ms. Golden as the named plaintiff, who filed a Chapter 7

bankruptcy case in this District, because that is a core matter. And as Ms. Golden notes, it is

equally clear that the Court has the authority to entertain a request to certify an action as a class

action. Class actions are permitted by Federal Rule 23, and Federal Rule 23 is made applicable

to bankruptcy adversary proceedings by Bankruptcy Rule 7023. That is, neither Bankruptcy

Rule 7023 nor Federal Rule 23 takes away from this Court’s core jurisdiction to consider alleged

discharge violation claims. See In re Ajasa, 627 B.R. at 25.

       Bankruptcy courts have certified class actions, including nationwide class actions, to

address a range of core bankruptcy claims in several circuits. And in these cases, the class, as

certified, extended outside of the bankruptcy court’s home district, including to the extent of

certification of a nationwide class. For example, in Sheffield v. HomeSide Lending, Inc. (In re

Sheffield), 281 B.R. 24 (Bankr. S.D. Ala. 2000), the bankruptcy court certified a nationwide class

with respect to claims arising from a creditor’s failure to disclose post-petition, pre-confirmation

attorney fees in its proofs of claim. See Noletto v. NationsBanc Mortg. Corp. (In re Noletto), 281

B.R. 36 (Bankr. S.D. Ala. 2000) (same); Dean v. First Union Mortg. Corp. (In re Harris), 280

B.R. 876 (Bankr. S.D. Ala. 2001) (same).

       Bankruptcy courts have also noted, in different contexts, that in the appropriate

circumstances, the certification of a nationwide class may be permitted, particularly when the

relief sought is not solely in rem in nature. For example, in Chiang v. Neilson (In re Death Row

Records, Inc.), 2012 WL 952292 (B.A.P. 9th Cir. Mar. 21, 2012), the Ninth Circuit Bankruptcy



                                                  38
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




Appellate Panel permitted certification of a nationwide class as to “turnover, declaratory and

injunctive relief claims” noting that they “are not solely in rem claims.” In re Death Row

Records, Inc., 2012 WL 952292, at *12.

       And in In re Krause, the bankruptcy court observed:

       [Section] 1334(e) must be read narrowly to limit the ‘home court’ exclusive
       jurisdiction of bankruptcy courts strictly to in rem matters involving property of
       the debtor or property of the estate and not as a restriction on nationwide
       jurisdiction over claims for violation of provisions of the Code, other federal
       statutory provisions, or other remedies that might be available to debtors and
       trustees.

In re Krause, 414 B.R. at 255-56.

       Other courts are in accord. See, e.g., Kerney v. Capital One Fin. Corp. (In re Sims), 278

B.R. 457, 486 (Bankr. E.D. Tenn. 2002) (on a motion to dismiss, concluding that “the better

reasoned view is that there is bankruptcy subject matter jurisdiction over class action claims

invoking substantive bankruptcy rights”); Bank United v. Manley, 273 B.R. 229, 244-45 (N.D.

Ala. 2001) (affirming the denial of a motion to dismiss a putative nationwide class action and

noting that “the idea that statute might preclude a bankruptcy court from adjudicating an issue

based solely upon where the issue is filed suggest questions of proper venue, as opposed to

subject matter jurisdiction”).

       And courts have similarly concluded that the bankruptcy court’s subject matter

jurisdiction is adequate to permit the consideration of whether a nationwide class should be

certified. For example, as one court found in denying a motion to dismiss a putative nationwide

class action based on the defendant’s alleged practice of misallocating payments and collecting

unauthorized fees and costs, “[Judiciary Code Section] 1334(b) grants subject matter jurisdiction

over any debtor claims that fall within the court’s ‘related to,’ ‘arising in,’ or ‘arising under’




                                                  39
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




jurisdiction, regardless of where the claimant’s bankruptcy petition was filed.” Cano v. GMAC

Mortg. Corp. (In re Cano), 410 B.R. 506, 551 (Bankr. S.D. Tex. 2009).

       To be sure, in many of these nationwide class actions, the relief sought did not

necessarily call for the court to address a discharge order entered outside of its district. Instead,

these cases addressed other matters that are fundamental to the bankruptcy system, including the

disclosure of fees in a proof of claim and other alleged violations of the Bankruptcy Code and

other statutes. But in each circumstance, the court concluded that a nationwide class was both

possible and appropriate. As the district court concluded in Bank United:

       The bulk of this opinion demonstrates why the case law and applicable statutes do
       not preclude the bankruptcy court from asserting subject matter jurisdiction over
       the putative [nationwide] class claims. On a more affirmative level, the court
       believes that this conclusion advances the goals and purpose of the class action
       mechanism. Class actions promote efficiency and economy in litigation. Their
       design permits numerous parties to collectively litigate claims that might be
       uneconomical to litigate individually.

Bank United, 273 B.R. at 249-50.

       To the same effect, as the Fifth Circuit noted, “[c]lass actions promote efficiency and

economy in litigation . . . [t]hese principles are no less compelling in the bankruptcy context.” In

re Wilborn, 609 F.3d at 754 (internal citation omitted). And as the court observed, “if

bankruptcy court jurisdiction is not permitted over a class action of debtors, Rule 7023 is

virtually read out of the rules. This would ascribe to Congress the intent to categorically

foreclose multi-debtor class actions arising under the Bankruptcy Code without a clear indication

of such intent.” In re Wilborn, 609 F.3d at 754 (citing Bank United, 273 B.R. at 250; Tate v.

NationsBanc Mortg. Corp. (In re Tate), 253 B.R. 653, 664 (Bankr. W.D.N.C. 2000)).

       Courts have similarly recognized that the jurisdiction to enter a nationwide remedy is part

of the court’s jurisdiction over the putative class. As another court observed in denying a motion



                                                  40
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




to dismiss a putative nationwide class action to enforce the Section 524 discharge injunction,

“[t]he Court has the power to provide all of the relief requested.” Vick v. NCO Fin. Sys., Inc.,

2010 WL 1330637, at *4 (E.D. Tex. March 15, 2010), report and recommendation adopted,

2010 WL 1328830 (E.D. Tex. Mar. 30, 2010). See, e.g., Rojas v. Citi Corp Trust Bank FSB (In

re Rojas), 2009 WL 2496807 at *10 (Bankr. S.D. Tex. Aug. 12, 2009) (denying motion to

dismiss putative nationwide class action based on defendant’s alleged practice of filing false

proofs of claims and rejecting argument that the bankruptcy court lacks subject matter

jurisdiction to consider a nationwide class).

       And finally, nationwide settlements of class actions asserting discharge injunction

violations have been approved by bankruptcy and district courts in several cases within the

Second Circuit. In such circumstances, again, the court necessarily concluded that it could enter

an order that, in effect, provided for relief outside of its own district, including with respect to an

asserted violation of a discharge order entered in another district by another court. See Anderson

v. Capital One Bank (USA), N.A., 19-cv-03981-NSR, at ECF No. 20 (S.D.N.Y. Sept. 11, 2019);

Anderson v. Capital One Bank (USA), N.A., 15-08342-RDD, at ECF No. 99 (Bankr. S.D.N.Y.

Jan. 7, 2021); Haynes v. Chase Bank U.S.A., N.A., 18-cv-03307-VB, at ECF No. 19 (S.D.N.Y.

Aug. 24, 2018); Haynes v. Chase Bank U.S.A., N.A., 13-08370-RDD, at ECF No. 133 (Bankr.

S.D.N.Y. Sept. 27, 2018); Echevarria v. Bank of America Corp., 17-cv-08026-VB, at ECF No.

23 (S.D.N.Y. Mar. 14, 2018); Echevarria v. Bank of America Corp., 14-08216-RDD, at ECF No.

121 (Bankr. S.D.N.Y. Mar. 15, 2018). While each of these cases reached a consensual outcome,

that consensus cannot create subject matter jurisdiction, or any other type of jurisdiction

including the jurisdiction to enter a remedy, where it is otherwise lacking. As the Second Circuit




                                                  41
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21    Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




has observed, “[j]urisdiction cannot be created by the consent of the parties.” New York v.

Shinnecock Indian Nation, 686 F.3d 133, 138 (2d Cir. 2012) (internal citations omitted).

        That is, in each of these nationwide class actions entertained by the bankruptcy and

district courts, the court exercised jurisdiction over discharge orders entered by other courts in

other districts around the country. Indeed, it may be that debtors with bankruptcy cases filed and

even pending in this District were part of the classes in those cases. And to be sure, this Court’s

own jurisdiction, and every other bankruptcy court’s jurisdiction in which a class member

received a discharge, in those same cases was not diminished or affected by those

determinations. To the contrary, the integrity of this Court’s orders, and every bankruptcy

court’s orders, is enhanced, not diminished, when a violation of that order is addressed. The

same could be said of the integrity of the nationwide bankruptcy system.

        Viewed another way, this Court’s subject matter jurisdiction to consider Ms. Golden’s

claims, including her request to proceed as the class representative in a Rule 23 class, and this

Court’s jurisdiction to enter a remedy in this case, should not be limited by the scope of that

request – including a request to proceed as a nationwide class. Nor is it limited by any

shortcoming in this Court’s jurisdiction to consider, and if appropriate to enter, a classwide

remedy. If Ms. Golden meets her burden on a motion to certify a class, then she will prevail –

and if she does not, then a class will not be certified.

        Next, and alternatively, the Court considers whether it has jurisdiction – both subject

matter jurisdiction and jurisdiction to enter a classwide remedy – to consider Ms. Golden’s

request to certify a nationwide class in light of the cases that have found that “claims for

contempt may be heard only by the court that issued the underlying order.” Def’s Reply at 4.

Discover argues that the basis for enforcing the discharge under Bankruptcy Code Sections



                                                  42
      Case 1-20-01051-ess         Doc 61
                                      57       Filed 08/02/21
                                                     07/19/21    Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




524(a)(2) and 727 is the individual court’s discharge order, and only the issuing court has the

power to enforce that order. And this, it argues, means that this Court cannot adjudicate claims

arising from other courts’ discharge orders.

       Discover argues that a court’s subject matter jurisdiction can be constitutionally limited

on “‘threshold, non-merits’ grounds, such as the inability to enforce another court’s order.”

Def’s Reply at 13 (citing Alderwoods, 682 F.3d at 970). And it argues that the distinction

between a judge-crafted order and the statutory nature of the discharge injunction does not affect

this limitation on the Court’s jurisdiction.

       This Court disagrees, for several reasons.

       At the outset, the statutory discharge injunction that is found in the Bankruptcy Code is a

standard, and standardized, component of a successful Chapter 7 bankruptcy case. It is created

by the Bankruptcy Code, and implemented by the entry on the case docket of an official form. In

particular, the discharge of a debtor in a Chapter 7 bankruptcy case is generally accomplished by

the entry of Official Bankruptcy Form B 318. This official form is approved by the Judicial

Conference of the United States, and must be used under Bankruptcy Rule 9009. See Official

Bankruptcy Form Number B 318. And it may be viewed as a central component of the national

– and Constitutionally uniform – bankruptcy system.

       This uniformity is broadly recognized both in case administration and in practice. This

Court is not aware of an indication in any reported case that a bankruptcy court tailors that

statutory discharge injunction to the circumstances of a particular case, or that one bankruptcy

court or district as opposed to another has any special expertise in interpreting the text and terms

of the statute or crafting a form of order. As the court found in In re Haynes, “[t]here is . . . a

fundamental difference between the normal injunction issued by a court after considering the



                                                  43
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




factors required to be applied in issuing an injunction order and the injunction created by

Congress in Section 524(a) to support the discharge.” In re Haynes, 2014 WL 3608891, at *8.

        The cases cited by Discover that arise in the context of motions to compel arbitration,

including the Second Circuit’s decisions in In re Anderson and In re Belton, do not require a

different result. Discover states that in In re Anderson, the Second Circuit “noted that ‘the

bankruptcy court retains a unique expertise in interpreting its own injunctions and determining

when they have been violated’ and that ‘Congress afforded the bankruptcy courts wide latitude to

enforce their own orders.’” Def’s Reply at 9 (quoting In re Anderson, 884 F.3d at 390-91). And

it argues that in In re Belton, the court “reasoned that, if a bankruptcy court’s interest in its

discharge order was so great as to make an arbitration agreement unenforceable, that same

interest required that discharge-related claims also be addressed by the court that issued the

order.” Def’s Reply at 9.

        But it is worth noting the context of the Second Circuit’s decision, as the question before

the court provides the framework for understanding the answer that the court provides in its

decision. In In re Anderson, the defendants sought to compel arbitration of asserted discharge

injunction violation claims. And there, the court concluded that it would undermine the goals

and objectives of the Bankruptcy Code, and more generally, the bankruptcy system, for such a

fundamental question to be answered not by a court, but by an arbitrator.

        As the Second Circuit found:

        The successful discharge of debt is not merely important to the Bankruptcy Code,
        it is its principal goal. An attempt to coerce debtors to pay a discharged debt is
        thus an attempt to under the effect of the discharge order and the bankruptcy
        proceeding itself . . . the issue strikes at the heart of the bankruptcy court’s unique
        power to enforce its own orders.

In re Anderson, 884 F.3d at 386.



                                                  44
       Case 1-20-01051-ess        Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




        The Second Circuit also found that the stakes for the bankruptcy system were high

indeed. It stated that “arbitration of a claim based on an alleged violation of Section 542(a)(2)

would ‘seriously jeopardize a particular core bankruptcy proceeding.’” In re Anderson, 884 F.3d

at 389-90 (quoting U.S. Lines, Inc. v. Am. Steamship Owners Mut. Prot. and Indem. Assoc., Inc.

(In re U.S. Lines, Inc.), 197 F.3d 631, 641 (2d Cir. 1999)). And it noted that “[e]nforcement of

the arbitration agreement in this case would interfere with the fresh start bankruptcy promises

debtors, which would create an inherent conflict with the Code.” In re Anderson, 884 F.3d at

390.

        And finally, the Second Circuit placed the issue in the context of bankruptcy courts and

the bankruptcy system generally, not just the particular bankruptcy court where the debtor’s

discharge order was entered. The court found that “enforcement of injunctions is a crucial pillar

of the powers of the bankruptcy courts and central to the statutory scheme.” In re Anderson, 884

F.3d at 390 (emphasis added). And it observed:

        Though the discharge injunction itself is statutory and thus a standard part of
        every bankruptcy proceeding, the bankruptcy court retains a unique expertise in
        interpreting its own injunctions and determining when they have been violated.
        Congress afforded the bankruptcy courts wide latitude to enforce their own
        orders, specifically granting these specialty courts the power to “issue any order,
        process, or judgment that is necessary or appropriate to carry out the provisions
        of” the Bankruptcy Code.

In re Anderson, 884 F.3d at 390-91 (quoting 11 U.S.C. § 105(a)) (emphasis added).

        That is, in In re Anderson, the Second Circuit identified several key aspects of the

bankruptcy process, including the protection provided to a debtor by the statutory discharge

injunction and the debtor’s fresh start, and determined that remitting these issues to an arbitral

forum, rather than a bankruptcy court, would “strike[] at the heart” of the bankruptcy process. In

re Anderson, 884 F.3d at 386. And it addressed these issues in the context of bankruptcy courts



                                                 45
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




and the bankruptcy system, not solely a single bankruptcy court or district. The court did not

address, and did not need to address, whether the issuing judge, or district, or circuit set the

boundary for the bankruptcy court’s jurisdiction in the matter before it.

        Similarly, in In re Belton, the Second Circuit affirmed the district and bankruptcy court’s

conclusion that “the alleged violation of a bankruptcy court discharge order” is not an arbitrable

dispute because, as the Anderson court found, “arbitration was in ‘inherent conflict’ with

enforcement of a discharge injunction.” In re Belton, 961 F.3d at 615 (quoting In re Anderson,

884 F.3d at 390). But there, as in In re Anderson, the issue before the court was not the scope of

a bankruptcy court’s subject matter jurisdiction over a national class. To be sure, the court stated

that “we have not endeavored to address whether a nationwide class action is a permissible

vehicle for adjudicating thousands of contempt proceedings, and neither our decision today nor

Anderson should be read as a tacit endorsement of such.” Belton, 961 F.3d at 617. And the

court noted that it would “leave for another day the issue of class certification.” Belton, 961 F.3d

at 618. 2

        The reasoning in In re Anderson was echoed and expanded upon by another case

addressed by Discover and Ms. Golden, the Fifth Circuit’s decision in In re Crocker. There, the

court “adopt[ed] the language of the Second Circuit that returning to the issuing bankruptcy court

to enforce an injunction is required at least in order to uphold ‘respect for judicial process.’” In

re Crocker, 941 F.3d at 216 (quoting In re Anderson, 884 F.3d at 391). As the Fifth Circuit

observed, “only the bankruptcy court issuing the discharge” has the authority “to enforce the

injunction through contempt.” In re Crocker, 941 F.3d at 215.



2
  Notably, in the Second Circuit’s recent decision in Homaidan v. Sallie Mae, Inc., the court
noted that the adversary proceeding is “styled as a putative class action,” and otherwise, did not
address the issue. Homaidan, 2021 WL 2964217 at *2.
                                                 46
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21      Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




        To be sure, and as Discover notes, in In re Crocker, “the Fifth Circuit held that the

‘bankruptcy court erred in [finding] that it could address contempt for violations of injunctions

arising from discharges by bankruptcy courts in other districts.’” Def’s Mem. at 22 (quoting In

re Crocker, 941 F.3d at 216-17). Ms. Golden responds that the Fifth Circuit’s analysis is not

persuasive here because, among other reasons, it arose in a different context than the Second

Circuit’s decision in In re Anderson, did not address the question of class certification, and

overlooked or misconstrued certain of the Bankruptcy Rules and the Bankruptcy Code’s

legislative history.

        But at least this much is clear. In In re Anderson, the Second Circuit addressed the

question of a choice of forum as the choice between a bankruptcy court and the federal courts

generally, on the one hand, and an arbitration proceeding, on the other. It was not a choice

between the bankruptcy court or district in which the discharge was entered, as opposed to a

different bankruptcy court. And in In re Crocker, the Fifth Circuit addressed a different question

– “[m]ay a bankruptcy court other than the one that granted the discharge enforce the [discharge]

injunction?” In re Crocker, 941 F.3d at 211. To be sure, the Crocker court found guidance in

the Second Circuit’s decision in In re Anderson. But that does not change the question that was

before the court in In re Anderson, or the scope or consequences of the Second Circuit’s ruling.

        Two additional arguments have been cited by courts in addressing these issues, and are

worthy of note. One argument is “premised upon the notion that the Court’s exercise of

jurisdiction over debtors other than the debtor before it, or, in some courts, the debtors in its

district, will not lie because that determination does not affect the lead plaintiff’s [bankruptcy]

estate . . . and there is no ‘related to’ jurisdiction in respect of other debtor class members’ claims




                                                  47
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




under [Judiciary Code] Section 1334(b).” In re Haynes, 2014 WL 3608891, at *6 (internal

citations omitted).

       This Court agrees that cases reaching this conclusion are “premised on a misreading of

the statutory basis for bankruptcy jurisdiction:”

       While it is true that a substantial portion of bankruptcy jurisdiction is in rem, that
       is, jurisdiction over the debtor’s estate wherever located, it is not the only basis
       for bankruptcy jurisdiction, which, under 28 U.S.C. Section 1334(b), extends to
       “all civil proceedings arising under title 11,” including under 11 U.S.C. Sections
       524 and 727. In fact, . . . these fundamental, if not the fundamental, provisions of
       the Bankruptcy Code have nothing to do with the debtor’s estate or in rem
       jurisdiction. They have everything to do with prohibiting the collection of in
       personam debts that, before the bankruptcy discharge, were owed by the debtor.

In re Haynes, 2014 WL 3608891, at *6.

       Simply put, these claims “arise under” the Bankruptcy Code, are separate and distinct

from any in rem basis for the bankruptcy court’s jurisdiction, and go to the heart of one of the

fundamental protections of the bankruptcy system – that is, the debtor’s discharge and

opportunity for a fresh start. As the Second Circuit found in the context of an asserted class

action, “where the putative class members are all allegedly victims of willful violations of the

discharge injunction issued by the bankruptcy court there is a continuing disruption of the

debtors’ ability to obtain their fresh starts.” In re Anderson, 884 F.2d at 391. And as this Court

has recognized, “[o]ne of the fundamental principles of bankruptcy law is that a bankruptcy

discharge enables a debtor to receive a ‘fresh start.’” McKenzie-Gilyard, 388 B.R. at 480 (citing

Marrama, 549 U.S. at 367).

       And separately, some courts have concluded that a bankruptcy court cannot entertain a

nationwide class action to address an alleged discharge injunction violation on jurisdictional

grounds, based on Judiciary Code Section 1334(e) and the limitations of a court’s in rem

jurisdiction. This Section provides that “the district court in which a case under title 11 is

                                                    48
      Case 1-20-01051-ess         Doc 61
                                      57      Filed 08/02/21
                                                    07/19/21     Entered 08/02/21
                                                                         07/20/21 21:00:10
                                                                                  10:31:50




commenced or is pending shall have exclusive jurisdiction – (1) of all the property, wherever

located, of the debtor as of the commencement of such case, and of property of the estate.” 28

U.S.C. § 1334(e)(1). See, e.g., Williams v. Sears Roebuck and Co.(In re Williams), 244 B.R.

858, 866 (Bankr. S.D. Ga. 2000), aff'd sub nom. Williams v. Sears Roebuck, Co., 34 F. App'x 967

(11th Cir. 2002) (observing that “[t]he function of § 1334(e) is clear – to insure that only one

court administers the bankruptcy estate of a debtor” and that “[a] procedural rule such as Rule 23

authorizing class actions, of course, cannot be read as enlarging the limited jurisdictional grant of

§ 1334”); Bessette, 279 B.R. at 449 (limiting class to members within the District of Rhode

Island, because “[w]hile this Court can issue contempt findings for persons or entities subject to

an order of this Court, it cannot issue orders for parties not within its authority”).

       But here again, this argument misses the mark, and misconstrues the essential nature of

the relief that is sought here. Ms. Golden seeks, for herself and for the putative nationwide class,

neither more nor less than the benefit of a bankruptcy discharge. And under Bankruptcy Code

Section 524(a), the discharge “operates as an injunction against the commencement or

continuation of an action, the employment of process, or an act, to collect, recover or offset any

such debt as a personal liability of the debtor.” 11 U.S.C. § 524(a)(2) (emphasis added). Her

claims do not concern “property of the estate, as of the commencement of the case,” or “property

of the estate,” as addressed by Judiciary Code Section 1334(e)(1). As the bankruptcy court

observed in In re Haynes, “these fundamental, if not the fundamental, provisions of the

Bankruptcy Code have nothing to do with the debtor’s estate or in rem jurisdiction. They have

everything to do with prohibiting the collection of in personam debts that, before the bankruptcy

discharge, were owed by the debtor.” In re Haynes, 2014 WL 3608891, at *6.




                                                  49
      Case 1-20-01051-ess          Doc 61
                                       57     Filed 08/02/21
                                                    07/19/21      Entered 08/02/21
                                                                          07/20/21 21:00:10
                                                                                   10:31:50




        Finally, the Court considers the Supreme Court’s ruling in Taggart. In Taggart, the

Supreme Court observed that “the statutes specifying that a discharge order ‘operates as an

injunction,’ and that a court may issue any ‘order’ or ‘judgment’ that is ‘necessary or

appropriate’ to ‘carry out’ other bankruptcy provisions, bring with them the ‘old soil’ that has

long governed how courts enforce injunctions.” Taggart, 139 S. Ct. at 1801 (quoting 11 U.S.C.

§ 524(a)(2) and § 105(a)). And it found that “as part of the ‘old soil’ they bring with them, the

bankruptcy statutes incorporate the traditional standards in equity practice for determining when

a party may be held in civil contempt for violating an injunction.” Taggart, 139 S. Ct. at 1801.

As the Supreme Court explained, this “old soil” is the source of “traditional standards” as to

when a finding of civil contempt may lie, and leads to the conclusion that a court may hold a

creditor in civil contempt for violating a debtor’s discharge if there is “no fair ground of doubt as

to whether the order barred the creditor’s conduct.” Taggart, 139 S. Ct. at 1799.

        That is, Taggart addressed the nature of the creditor’s conduct and the scope of the

debtor’s discharge, and held that a finding of civil contempt may issue only where the question

of the creditor’s violation is decisively answered in the affirmative – where there is “no fair

ground of doubt” as to the existence of the violation. And the “old soil” informs the question of

intent, not the question of whether a bankruptcy court has subject matter jurisdiction to decide

whether to certify a nationwide class. While Taggart surely has a role to play in determining a

creditor’s liability, it simply does not address whether this question may be considered by a court

solely in an individual debtor’s case, or in a district-wide class, or, as here, in a putative

nationwide class.

                                             Conclusion




                                                  50
      Case 1-20-01051-ess         Doc 61
                                      57     Filed 08/02/21
                                                   07/19/21     Entered 08/02/21
                                                                        07/20/21 21:00:10
                                                                                 10:31:50




       Based on the entire record and for the reasons stated herein, the Court finds that Discover

has not shown that Ms. Golden’s allegations that she seeks to be certified as the representative of

a putative nationwide class designation should be stricken from the Complaint. The question of

whether a nationwide class, or any class, should be certified in this action, for some or all of the

relief that is sought, is reserved for another day, to be considered upon the making of a motion to

certify a class by Ms. Golden. For these reasons, Discover’s Motion To Strike Class Allegations

is denied. An order in accordance with this Memorandum Decision shall be entered

simultaneously herewith.




                                                                  ____________________________
 Dated: Brooklyn, New York                                               Elizabeth S. Stong
        July 19, 2021                                             United States Bankruptcy Judge

                                                 51
